 

--------------------------------------------------------------------------------

 
Exhibit 10(a)



Execution Version








 
CREDIT AGREEMENT
 
dated as of February 23, 2012
 
by and among
 
TRUNKLINE LNG HOLDINGS LLC
as the Borrower
 
PANHANDLE EASTERN PIPE LINE COMPANY, LP
as a Guarantor
 
TRUNKLINE LNG COMPANY, LLC
as a Guarantor
 
THE BANKS NAMED HEREIN
as the Banks
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as the Administrative Agent
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
PNC CAPITAL MARKETS LLC
and
MIZUHO CORPORATE BANK (USA)
as the Joint Lead Arrangers and the Joint Bookrunners
 
PNC BANK, NATIONAL ASSOCIATION
MIZUHO CORPORATE BANK (USA)
as the Syndication Agents
 


JPMORGAN CHASE BANK, N.A.
 ROYAL BANK OF CANADA
as the Documentation Agents
 


 




 

\36398601.11


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
1.
CERTAIN DEFINITIONS 
1

 
 
1.1
Defined Terms 
1

 
1.2
Computation of Time Periods; Other Definitional Provisions 
17

 
1.3
Accounting Terms 
17

 
2.
AMOUNTS AND TERMS OF THE LOANS 
17

 
 
2.1
The Loans 
17

 
2.2
Making of the Loans 
17

 
2.3
Repayment of Loans 
18

 
2.4
Termination of the Commitments 
18

 
2.5
Prepayments 
18

 
2.6
Interest 
19

 
2.7
Fees 
19

 
2.8
Conversion of Loans 
20

 
2.9
Increased Costs, Etc. 
20

 
2.10
Payments and Computations 
22

 
2.11
Taxes 
24

 
2.12
Sharing of Payments, Etc. 
28

 
2.13
Use of Proceeds 
28

 
2.14
Evidence of Debt 
28

 
2.15
Replacement of Banks 
30

 
2.16
Defaulting Banks 
30

 
3.
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES 
31

 
 
3.1
Organization and Qualification.  Such Loan Party: 
31

 
3.2
Authorization, Validity, Etc. 
31

 
3.3
Conflicting or Adverse Agreements or Restrictions 
32

 
3.4
No Consents Required 
32

 
3.5
Financial Statements. 
32

 
3.6
Litigation 
33

 
3.7
Default 
33

 
3.8
Compliance 
33

 
3.9
Title to Assets 
33

 
3.10
Payment of Taxes 
33



 
3.11
Investment Company Act Not Applicable 
33

 
3.12
Regulations T, U and X 
33

 
3.13
ERISA 
34

 
3.14
No Financing of Certain Security Acquisitions 
34

 
3.15
Franchises, Co-Licenses, Etc. 
34

 
3.16
Environmental Matters 
35

 
3.17
Disclosure 
35

 
3.18
Insurance 
35

 
3.19
Subsidiaries. 
35

 
4.
CONDITIONS TO FUNDING 
35

 
 
4.1
Representations True and No Defaults 
35

 
4.2
Intentionally Omitted 
36

 
4.3
Compliance With Law 
36

 
4.4
Notice of Borrowing and Other Documents. 
36

 
4.5
Payment of Fees and Expenses 
36

 
4.6
Repayment of Debt 
36

 
4.7
Loan Documents Satisfactory 
36

 
4.8
Loan Documents, Opinions and Other Instruments 
36

 
5.
AFFIRMATIVE COVENANTS OF THE LOAN PARTIES 
37

 
 
5.1
Financial Statements and Information. 
37

 
5.2
Books and Records 
39

 
5.3
Insurance 
39

 
5.4
Maintenance of Property 
39

 
5.5
Inspection of Property and Records. 
39

 
5.6
Existence, Laws, Obligations, Taxes 
39

 
5.7
Notice of Certain Matters 
39

 
5.8
ERISA 
40

 
5.9
Compliance with Environmental Laws 
41

 
6.
NEGATIVE COVENANTS OF PANHANDLE 
41

 
 
6.1
Financial Covenant 
41

 
6.2
Liens, Etc. 
41

 
6.3
Debt 
42

 
6.4
Change in Nature of Business 
42

 
6.5
Mergers, Consolidation 
42

 
6.6
Sale of Assets 
43

 
6.7
Restricted Payments 
43

 
6.8
Sales and Leasebacks 
43

 
6.9
Transactions with Related Parties 
44

 
6.10
Hazardous Materials 
44

 
7.
NEGATIVE COVENANTS OF THE BORROWER 
44

 
 
7.1
Liens, Etc. 
44

 
7.2
Debt 
45

 
7.3
Merger, Consolidation 
45

 
7.4
Sale of Assets 
45

 
7.5
Restricted Payment 
46

 
7.6
Securities Credit Regulations; Investment Company Act 
46

 
7.7
Nature of Business 
46

 
7.8
Transactions with Related Parties 
46

 
7.9
Hazardous Materials 
47

 
7.10
Use of Proceeds 
47

 
7.11
Other Documents 
47

 
8.
EVENTS OF DEFAULT; REMEDIES 
47

 
 
8.1
Failure to Pay Obligations When Due 
47

 
8.2
Intentionally Omitted. 
47

 
8.3
Failure to Pay Other Debt 
47

 
8.4
Misrepresentation or Breach of Warranty 
48

 
8.5
Violation of Certain Covenants 
48

 
8.6
Violation of Other Covenants, Etc. 
48

 
8.7
Bankruptcy and Other Matters 
48

 
8.8
Dissolution. 
48

 
8.9
Undischarged Judgment 
48

 
8.10
Loan Documents 
49

 
8.11
Change of Control. 
49

 
8.12
Other Remedies 
49

 
8.13
Remedies Cumulative. 
49

 
9.
THE AGENT 
49

 
 
9.1
Authorization and Action 
49

 
9.2
Agent’s Reliance, Etc. 
50

 
9.3
Defaults 
50

 
9.4
BTMU and Affiliates 
50

 
9.5
Non-Reliance on Agent and Other Banks 
51

 
9.6
Indemnification 
51

 
8.7
Successor Agent 
52

 
9.8
Agent’s Reliance 
52

 
9.9
Exculpatory Provisions 
53

 
10.
GUARANTY 
53

 
 
10.1
Guaranty 
53

 
10.2
Guaranty Absolute 
53

 
10.3
Waivers and Acknowledgments 
54

 
10.4
Subrogation 
55

 
10.5
Subordination 
55

 
10.6
Continuing Guaranty 
56

 
10.7
General Limitation on Guarantee Obligations 
56

 
11.
MISCELLANEOUS 
56

 
 
11.1
Amendments, Waivers, Etc. 
57

 
11.2
Reimbursement of Expenses 
57

 
11.3
Notices 
58

 
11.4
Governing Law 
60

 
11.5
Waiver of Jury Trial 
60

 
11.6
Consent to Jurisdiction 
61

 
11.7
Survival of Representations, Warranties and Covenants 
61

 
11.8
Counterparts 
61

 
11.9
Severability 
61

 
11.10
Descriptive Headings 
61

 
11.11
Accounting Terms 
61

 
11.12
Limitation of Liability 
61

 
11.13
Set-Off 
62

 
11.14
Sale or Assignment 
62

 
11.15
Interest 
67

 
11.16
Indemnification 
68

 
11.17
Payments Set Aside 
69

 
11.18
Loan Agreement Controls 
69

 
11.19
Obligations Several 
69

 
11.20
Final Agreement 
69

 
11.21
PATRIOT Act 
69

 
Annex I                                Commitments
 


 
Exhibit A                                Note
Exhibit B                                Assignment and Acceptance


Schedule 3.1                        Subsidiaries
Schedule 3.10                      Tax Matters
Schedule 3.16                      Environmental Matters





\36398601.11


 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
CREDIT AGREEMENT dated as of February 23, 2012, among TRUNKLINE LNG HOLDINGS
LLC, a limited liability company organized under the laws of Delaware (the
“Borrower”), PANHANDLE EASTERN PIPE LINE COMPANY, LP, a limited partnership
organized under the laws of Delaware (“Panhandle”), TRUNKLINE LNG COMPANY, LLC,
a limited liability company organized under the laws of Delaware (“TLNG”), the
financial institutions listed on the signature pages hereof and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance  (collectively, the “Banks” and, individually, a
“Bank”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), in its capacity as
administrative agent (the “Agent”) for the Banks hereunder.
 
PRELIMINARY STATEMENTS:
 
1.           The Borrower desires to obtain from the Banks a senior term loan
financing (the “Financing”) in an aggregate principal amount of $455,000,000,
the proceeds of which will be used by the Borrower solely to repay in full the
March 2007 Credit Agreement (as defined below).
 
2.           The Banks have indicated their willingness to provide the
Financing, subject to the terms and conditions of this Agreement, including the
guaranty set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
1.  
CERTAIN DEFINITIONS.

 
1.1 Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:
 
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Agent.
 
“Affiliate” shall mean any Person controlling, controlled by or under common
control with any other Person.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.  If any Person shall own, directly
or indirectly, beneficially or of record, twenty percent (20%) or more of the
voting equity (whether outstanding capital stock, partnership interests or
otherwise) of another Person, such Person shall be deemed to be an Affiliate.
 
“Agent” shall have the meaning set forth in the preamble hereto.
 
“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of: (a) the Prime Rate in effect on such day; (b) 1/2 of 1% per annum
above the Federal Funds Rate in effect on such day; and (c) the Eurodollar Rate
plus 1%.  The Alternate Base Rate is an index rate and is not necessarily
intended to be the lowest or best rate of interest charged to other customers in
connection with extensions of credit or to other banks.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
the Eurodollar Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively.
 
“Alternate Base Rate Loan” shall mean any Loan which bears interest as described
in Section 2.6(a)(i) (Interest).
 
“Applicable Lending Office” shall mean, with respect to each Bank, such Bank’s
(a) Domestic Lending Office in the case of an Alternate Base Rate Loan; and (b)
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
 
“Applicable Margin” shall mean with respect to (a) Alternate Base Rate Loans, a
percentage per annum set forth below under the caption “Alternate Base Rate
Loan” and (b) Eurodollar Rate Loans, subject to the provisos set forth below, a
percentage per annum set forth below under the caption “Eurodollar Rate Loan,”
in each case determined by reference to the rating of Panhandle’s unsecured,
non-credit enhanced Senior Funded Debt (effective from and after the date the
applicable change of such a debt rating is first announced by the applicable
rating agency):
 
Rating of Panhandle’s unsecured, non-credit enhanced Senior Funded Debt
Eurodollar Rate Loan
Alternate Base Rate Loan
Equal to or higher than Baa1 by Moody’s Investors Service, Inc. / Equal to or
higher than BBB+ by Standard and Poor’s Ratings Group
1.125%
0.125%
Baa2 by Moody’s Investors Service, Inc. / BBB by Standard and Poor’s Ratings
Group
1.375%
0.375%
Baa3 by Moody’s Investors Service, Inc. / BBB- by Standard and Poor’s Ratings
Group
1.625%
0.625%
Ba1 by Moody’s Investors Service, Inc. / BB+ by Standard and Poor’s Ratings
Group
1.875%
0.875%
Below Ba1 by Moody’s Investors Service, Inc. / Below BB+ by Standard and Poor’s
Ratings Group
2.25%
1.25%
     



Notwithstanding the foregoing provisions, in the event that ratings of
Panhandle’s unsecured, non-credit enhanced Senior Funded Debt under Standard &
Poor’s Ratings Group and under Moody’s Investors Service, Inc. fall within
different rating categories which are not functional equivalents, the Applicable
Margin shall be based on the higher of such ratings if there is only one
category differential between the functional equivalents of such ratings, and if
there is a two category differential between the functional equivalents of such
ratings, the component of pricing from the grid set forth above shall be based
on the rating category which is then in the middle of or between the two
category ratings which are then in effect, and if there is greater than a two
category differential between the functional equivalents of such ratings, the
component of pricing from the grid set forth above shall be based on the rating
category which is then one rating category below the higher of the two category
ratings which are then in effect. Additionally, in the event that Panhandle
withdraws from having its unsecured, non-credit enhanced Senior Funded Debt
being rated by Moody’s Investors Service, Inc. or Standard and Poor’s Ratings
Group, so that one or both of such ratings services fails to rate Panhandle’s
unsecured, non-credit enhanced Senior Funded Debt, (a) if there is only one
rating, then such rating shall apply, and (b) if there is no rating, then the
Agent and the Borrower shall negotiate in good faith to amend the definition of
Applicable Margin to reflect such change in circumstances, and until such time
as the Agent and the Borrower shall reach agreement with respect thereto, the
Applicable Margin for all Eurodollar Rate Loans for all Interest Periods
commencing thereafter shall be 2.25% and the Applicable Margin for all Alternate
Base Rate Loans shall be 1.25% effective immediately.
 
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an
entity or an Affiliate of an entity that administers or manages a Bank.
 
“Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit B hereto or any other form approved by the
Agent.
 
“Attributable Indebtedness” shall mean, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale-Leaseback Transaction (including any period for which such lease has
been extended).  In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Indebtedness shall be the lesser of the
(a) Attributable Indebtedness determined assuming termination on the first date
such lease may be terminated (in which case the Attributable Indebtedness shall
also include the amount of the penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date on which it
may be so terminated) and (b) the Attributable Indebtedness determined assuming
no such termination.
 
“Bank” shall have the meaning set forth in the preamble hereto and shall include
the Agent, in its individual capacity.
 
“Borrower” shall have the meaning set forth in the preamble hereto.
 
“Borrowing” shall mean the borrowing of Loans on the Funding Date pursuant to
Section 2.1 (The Loans).
 
“BTMU” shall have the meaning set forth in the preamble.
 
“Business Day” shall mean a day when the Agent is open for business, provided
that, if the applicable Business Day relates to any Eurodollar Rate Loan, it
shall mean a day when the Agent is open for business and banks are open for
business in the London interbank market and in New York City.
 
“Capital Lease” shall mean any lease of any Property (whether real, personal, or
mixed) which, in conformity with GAAP, is accounted for as a capital lease on
the balance sheet of the lessee.
 
“Capitalized Lease Obligations” shall mean, for any Person, any of their
obligations that should, in accordance with GAAP, be recorded as Capital Leases.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C.A. § 9601 et seq.), as amended from time
to time, and any and all rules and regulations issued or promulgated thereunder.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
such date or (c) compliance by any Bank with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after such date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date” shall mean the date hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder issued by the Internal Revenue Service.
 
“Commitment” shall mean, with respect to any Bank, the commitment of such Bank
to make a Loan on the Funding Date, in the amount set forth opposite such Bank’s
name on Annex I hereto, and the aggregate amount of all the Commitments is
$455,000,000.
 
“Consolidated” shall refer to the consolidation of accounts in accordance with
GAAP.
 
“Consolidated EBITDA” shall mean, for any period, for Panhandle and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Charges for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by Panhandle and its Subsidiaries for such period (including any
franchise taxes to the extent based upon net income), (iii) depreciation and
amortization expense (including amortization of intangible assets), (iv) other
extraordinary and non-recurring expenses of Panhandle and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and (v) any other non-cash charges or losses of
Panhandle and its Subsidiaries (including any non-cash losses resulting from the
impairment of long-lived assets, goodwill or intangible assets) and minus (b)
the following to the extent included in calculating such Consolidated Net
Income:  (i) Federal, state, local and foreign income tax credits of Panhandle
and its Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period.  Consolidated EBITDA shall be subject
to the following adjustment:
 
If, since the beginning of the four fiscal quarter period ending on the date for
which Consolidated EBITDA is determined, Panhandle or any Subsidiary thereof
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into any Person (other than a Subsidiary of
Panhandle), or shall have made any disposition of Equity Interests or an
acquisition of Equity Interests, Consolidated EBITDA shall be calculated giving
pro forma effect thereto as if the disposition, acquisition, consolidation or
merger had occurred on the first day of such period.  Such pro forma effect
shall be determined (A) in good faith by the chief financial officer, principal
accounting officer or treasurer of Panhandle and (B) giving effect to any
anticipated or proposed cost savings related to such disposition, acquisition,
consolidation or merger, to the extent approved by Agent, such approval not to
be unreasonably withheld or delayed.
 
“Consolidated Funded Debt”  shall mean, as of any date, the sum of the following
(without duplication):  (a) all Debt which is classified as “long-term
indebtedness” on a Consolidated balance sheet of Panhandle and its Subsidiaries
prepared as of such date in accordance with GAAP and any current maturities and
other principal amount in respect of such Debt due within one year but which was
classified as “long-term indebtedness” at the creation thereof, (b) Debt for
borrowed money of Panhandle and its Subsidiaries outstanding under a revolving
credit or similar agreement, notwithstanding the fact that any such borrowing is
made within one year of the expiration of such agreement, (c) Capitalized Lease
Obligations of Panhandle and its Subsidiaries, and (d) all Debt in respect of
any Guaranty by Panhandle or any of its Subsidiaries of Debt of any Person other
than Panhandle or any of its Subsidiaries.  The calculation of Consolidated
Funded Debt will not give effect to any fair value adjustments to Debt under
purchase accounting principles in connection with the Transactions.
 
“Consolidated Interest Charges” shall mean, for any period, for Panhandle and
its Subsidiaries on a Consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Panhandle and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of Panhandle and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
 
“Consolidated Net Income” shall mean, for any period, for Panhandle and its
Subsidiaries on a Consolidated basis, the net income of Panhandle and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
 
“Consolidated Net Tangible Assets” shall mean, at any date of determination, the
total amount of assets of Panhandle and its Subsidiaries after deducting
therefrom:
 
(a)           all current liabilities (excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of Long-Term Debt); and
 
(b)           the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets,
 
all as set forth on the Consolidated balance sheet of Panhandle and its
Subsidiaries for Panhandle’s most recently completed fiscal quarter, prepared in
accordance with GAAP.
 
“Conversion”, “Convert” and “Converted” each shall refer to a conversion of
Loans of one Type into Loans of the other Type pursuant to Section 2.8
(Conversion of Loans).
 
“Debt” shall mean (without duplication), for any Person, indebtedness for money
borrowed determined in accordance with GAAP but in any event including (a)
indebtedness of such Person for borrowed money or arising out of any extension
of credit to or for the account of such Person (including, without limitation,
extensions of credit in the form of reimbursement or payment obligations of such
Person relating to letters of credit issued for the account of such Person) or
for the deferred purchase price of property or services, except indebtedness
which is owing to trade creditors in the ordinary course of business; (b)
indebtedness of the kind described in clause (a) of this definition which is
secured by (or for which the holder of such Debt has any existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness or obligations; (c) Capitalized Lease Obligations of such
Person; and (d) obligations under direct or indirect Guaranties.  Whenever the
definition of Debt is being used herein in order to compute a financial ratio or
covenant applicable to the consolidated business of Panhandle and its
Subsidiaries, Debt which is already included in such computation by virtue of
the fact that it is owed by a Subsidiary of Panhandle will not also be added by
virtue of the fact that Panhandle has executed a guaranty with respect to such
Debt that would otherwise require such guaranteed indebtedness to be considered
Debt hereunder.  Nothing contained in the foregoing sentence is intended to
limit the other provisions of this Agreement which contain limitations on the
amount and types of Debt which may be incurred by any Loan Party.
 
“Debtor Laws” shall mean all applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization,
or similar laws, or general equitable principles from time to time in effect
affecting the rights of creditors generally.
 
“Default” shall mean any of the events specified in Section 8 (Events of
Default; Remedies), whether or not there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act.
 
“Defaulting Bank” shall mean, subject to Section 2.16 (Defaulting Banks), any
Bank that (a) has failed to (i) fund all or any portion of its Loan within two
Business Days of the date such Loan was required to be funded hereunder unless
such Bank notifies the Agent and the Borrower in writing that such failure is a
result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Bank any other amount required
to be paid by it hereunder within two Business Days of the date when due, (b)
has notified the Borrower or the Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Bank’s
obligation to fund its Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Laws, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank.  Any determination by the Agent that a Bank is a Defaulting Bank
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Bank shall be deemed to be a Defaulting
Bank (subject to Section 2.16 (Defaulting Banks)) as of the date established
therefor by the Agent in written notice of such determination, which shall be
delivered by the Agent to the Borrower and each Bank promptly following such
determination.
 
“Dollars” and “$” shall mean lawful currency of the United States of America.
 
“Domestic Lending Office” shall mean, with respect to each Bank, such office of
such Bank as shall be specified in its Administrative Questionnaire or such
other office of such Bank as such Bank may from time to time specify to the
Borrower and the Agent.
 
“Eligible Assignee” shall mean: (i) any Bank, or any Affiliate of any Bank, any
Approved Fund, or any institution 100% of the voting stock of which is directly
or indirectly owned by such Bank or by the immediate or remote parent of such
Bank; or (ii) a commercial bank, a foreign branch of a United States commercial
bank, a domestic branch of a foreign commercial bank or other financial
institution having in each case assets in excess of $1,000,000,000.  None of the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, any Defaulting
Bank or any of its Subsidiaries or any Person who, upon becoming a Bank
hereunder, would constitute a Defaulting Bank or a Subsidiary of a Defaulting
Bank, or a natural Person shall be an Eligible Assignee.
 
“Environmental Law” shall mean (a) CERCLA; (b) the Resource Conservation and
Recovery Act (as amended by the Hazardous and Solid Waste Amendment of 1984, 42
U.S.C.A. § 6901 et seq.), as amended from time to time, and any and all rules
and regulations promulgated thereunder (“RCRA”); (c) the Clean Air Act, 42
U.S.C.A. § 7401 et seq., as amended from time to time, and any and all rules and
regulations promulgated thereunder; (d) the Clean Water Act of 1977, 33 U.S.CA §
1251 et seq., as amended from time to time, and any and all rules and
regulations promulgated thereunder; (e) the Toxic Substances Control Act, 15
U.S.C.A. § 2601 et seq., as amended from time to time, and any and all rules and
regulations promulgated thereunder; or (f) any other federal or state law,
statute, rule, or emulation enacted in connection with or relating to the
protection or regulation of the environment (including, without limitation,
those laws, statutes, rules, and regulations regulating the disposal, removal,
production, storing, refining, handling, transferring, processing, or
transporting of Hazardous Materials) and any rules and regulations issued or
promulgated in connection with any of the foregoing by any governmental
authority, and “Environmental Laws” shall mean each of the foregoing.
 
“EPA” shall mean the Environmental Protection Agency or any successor
organization.
 
“Equity Interests” shall mean, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations thereof issued by the Internal Revenue Service or the Department
of Labor thereunder.
 
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
 
“Eurodollar Lending Office” shall mean, with respect to each Bank, such office
of such Bank as shall be specified in its Administrative Questionnaire or such
other office of such Bank as such Bank may from time to time specify to the
Borrower and the Agent.
 
“Eurodollar Rate” shall mean, (a) for any Interest Period in effect for each
Eurodollar Rate Loan, an interest rate per annum equal to (i) the rate
determined by the Agent to be the offered rate which appears on the display
designated as page “Libor01” on the Bloomberg service  (“Libor01 Rate”) (or on
any successor or substitute page of such display, or any successor to or
substitute for such display, providing rate quotations comparable to those
currently provided on such page of such screen, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; or (ii) in the event that such rate is not available at such
time for any reason, then the “Eurodollar Rate” with respect to such Eurodollar
Rate Loans for such Interest Period shall be the rate at which dollar deposits
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Agent in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; and (b) for any
interest calculation with respect to an Alternate Base Rate Loan on any date,
the interest rate per annum equal to (i) the Libor01 Rate at approximately 11:00
a.m., London time, two Business Days prior to such date for dollar deposits
being delivered in the London interbank market for a term of one month; or (ii)
in the event that such rate is not available at such time for any reason, then
the “Eurodollar Rate” with respect to such Alternate Base Rate Loan shall be the
rate at which dollar deposits of $5,000,000 and for a term of one month are
offered by the principal London office of the Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to such date.
 
“Eurodollar Rate Loan” shall mean a Loan that bears interest as provided in
Section 2.6(a)(ii) (Interest).
 
“Event of Default” shall mean any of the events specified in Section 8 (Events
of Default; Remedies), provided that there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
 
“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” shall mean that certain fee letter dated as of January 25, 2012, by
and between the Borrower and BTMU.
 
“Funded Debt” shall mean all Debt of a Person which matures more than one year
from the date of creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, by its terms or by the
terms of any instrument or agreement relating thereto, to a date more than one
year from such date or arises under a revolving credit or similar agreement
which obligates Banks to extend credit during a period of more than one year
from such date, including, without limitation, all amounts of any Funded Debt
required to be paid or prepaid within one year from the date of determination of
the existence of any such Funded Debt.
 
“Funding Date” shall mean the date on which each of the conditions precedent set
forth in Section 4 (Conditions to Funding) shall have been satisfied or waived
by the Banks; provided that the Funding Date shall be no later than March 13,
2012.
 
“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time, applicable to the circumstances as of the date of determination,
applied consistently with such principles as applied in the preparation of the
audited financial statements referred to in Section 5.1 (Financial Statements
and Information).
 
“Governmental Authority” shall mean any (domestic or foreign) federal, state,
county, municipal, parish, provincial, or other government, or any department,
commission, board, court, agency (including, without limitation, the EPA), or
any other instrumentality of any of them or any other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory,
or administrative functions of, or pertaining to, government, including, without
limitation, any arbitration panel, any court, or any commission (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Requirement” shall mean any order, permit, law, statute
(including, without limitation, any Environmental Protection Statute), code,
ordinance, rule, regulation, certificate, or other direction or requirement of
any Governmental Authority.
 
“Guaranteed Obligations” shall have the meaning set forth in Section 10.1.
 
“Guarantor” shall mean each of Panhandle and TLNG.
 
“Guaranty” shall mean, with respect to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of
another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or to maintain financial covenants, or to assure the payment of such Debt
by an agreement to make payments in respect of goods or services regardless of
whether delivered or to purchase or acquire the Debt of another, or otherwise,
provided that the term “Guaranty” shall not include endorsements for deposit or
collection in the ordinary course of business.
 
“Hazardous Materials” shall mean any substance which, pursuant to any
Environmental Laws, requires special handling in its collection, use, storage,
treatment or disposal, including but not limited to any of the following: (a)
any “hazardous waste” as defined by RCRA; (b) any “hazardous substance” as
defined by CERCLA; (c) asbestos; (d) polychlorinated biphenyls; (e) any
flammables, explosives or radioactive materials; and (f) any substance, the
presence of which on any of Loan Parties’ properties is prohibited by any
Governmental Authority.
 
“Highest Lawful Rate” shall mean, with respect to each Bank, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Notes
or on other amounts, if any, due to such Bank pursuant to this Agreement, under
laws applicable to such Bank which are presently in effect, or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than applicable laws now
allow.
 
“Indemnified Parties” shall have the meaning set forth in Section 11.16
(Indemnification).
 
“Indemnified Taxes” shall have the meaning set forth in Section 2.11(a) (Taxes).
 
“Interest Period” shall mean, for each Eurodollar Rate Loan, the period
commencing on the date of such Eurodollar Rate Loan or the date of the
Conversion of any Alternate Base Rate Loan into such Eurodollar Rate Loan, and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be one, two, three or six months
(or, if available to each Bank, nine or twelve months), as the Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period,
select; provided that:
 
(a)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
 
(b)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Inventory” shall mean, with respect to the Borrower or any Subsidiary, all of
such Person’s now owned or hereafter acquired or created inventory in all of its
forms and of every nature, wherever located, whether acquired by purchase,
merger, or otherwise, and all raw materials, work in process therefor and
finished goods thereof, and all supplies, materials, and products of every
nature and description used, usable, or consumed in connection with the
manufacture, packing, shipping, advertising, selling, leasing, furnishing, or
production of such goods, and shall include, in any event, all “inventory”
(within the meaning of such term in the Uniform Commercial Code in effect in any
applicable jurisdiction), whether in mass or joint, or other interest or right
of any kind in goods which are returned to, repossessed by, or stopped in
transit by such Person, and all accessions to any of the foregoing and all
products of any of the foregoing.
 
“Investment” of any Person shall mean any investment so classified under GAAP,
and, whether or not so classified, includes (a) any direct or indirect loan
advance made by it to any other Person; (b) any direct or indirect Guaranty for
the benefit of such Person; (c) any capital contribution to any other Person;
and (d) any ownership or similar interest in any other Person; and the amount of
any Investment shall be the original principal or capital amount thereof (plus
any subsequent principal or capital amount) minus all cash returns of principal
or capital thereof.
 
“Lead Arrangers” shall mean BTMU, PNC Capital Markets LLC and Mizuho Capital
Bank (USA).
 
“Leverage Ratio” shall mean, as of any date of determination, the ratio of (a)
the aggregate amount of outstanding Consolidated Funded Debt of Panhandle and
its Subsidiaries as of such date to (b) Consolidated EBITDA of Panhandle and its
Subsidiaries for the period of the four fiscal quarters most recently ended.
 
“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien (including, without limitation, any such interest arising
under any Environmental Law), or similar charge of any kind (including, without
limitation, any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof), or the
interest of the lessor under any Capital Lease.
 
“Loan” or “Loans” shall mean a loan or loans, respectively, from the Banks to
the Borrower made under Section 2.1 (The Loans).
 
“Loan Document” shall mean this Agreement, any Note, the Fee Letter and any
other document, agreement or instrument now or hereafter executed and delivered
by any Loan Party in connection with any of the transactions contemplated by any
of the foregoing, as any of the foregoing may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
“Loan Documents” shall mean, collectively, each of the foregoing.
 
“Loan Party” shall mean TLNG, Panhandle, the Borrower and its Subsidiaries.
 
“Long-Term Debt” shall mean any Debt that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.
 
“Majority Banks” shall mean at any time Banks holding more than 50% of the
unpaid principal amounts outstanding under the Loans, or, if no such amounts are
outstanding, more than 50% of the Pro Rata Percentages.  The Loan held by and
the Pro Rata Percentage of any Defaulting Bank shall be disregarded in
determining Majority Banks at any time.
 
“March 2007 Credit Agreement” shall mean the Credit Agreement dated as of March
13, 2007, by and among the Borrower, as the borrower, Panhandle, as a guarantor,
TLNG, as a guarantor, the financial institutions party thereto, and Bayerische
Hypo- Und Vereinsbank AG, New York Branch, as the administrative agent, as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect on the Funding Date.
 
“Material Adverse Effect” shall mean any material adverse effect on (a) the
financial condition, business, properties, assets or operations of Panhandle and
its Subsidiaries, taken as a whole, or (b) the ability of Panhandle, the
Borrower or TLNG to perform its obligations under this Agreement, any Note or
any other Loan Document on a timely basis.
 
“Maturity Date” shall mean February 23, 2015.
 
“Non-Defaulting Bank” shall mean, at any time, each Bank that is not a
Defaulting Bank at such time.
 
“Note” or “Notes” shall mean a promissory note or notes, respectively, of the
Borrower, executed and delivered under this Agreement.
 
“Notice of Borrowing” shall have the meaning set forth in Section 2.2(a) (Making
the Loans).
 
“Obligations” shall mean all obligations of Panhandle, the Borrower and TLNG to
the Banks under this Agreement, the Notes and all other Loan Documents to which
any of them is a party.
 
“Officer’s Certificate” shall mean a certificate signed in the name of the
applicable Loan Party, by either its President, one of its Vice Presidents, its
Treasurer, its Secretary, or one of its Assistant Treasurers or Assistant
Secretaries.
 
“Other Taxes” shall have the meaning set forth in Section 2.11(b) (Taxes).
 
“Panhandle” shall have the meaning set forth in the preamble hereto.
 
“Participant Register” shall have the meaning set forth in Section 11.14(f)
(Sale or Assignment).
 
“Permitted Liens” shall mean any of the following Liens:
 
(a)           Any Lien:
 
(i)           arising by reason of deposits with or the giving of any form of
security to any Governmental Authority in connection with the financing of the
acquisition or construction of property to be used in the business of a Loan
Party;
 
(ii)           for current taxes and assessments or taxes and assessments not at
the time delinquent and for which adequate reserves have been established to the
extent required by GAAP; or
 
(iii)           for taxes and assessments which are delinquent but the validity
of which is being contested at the time by a Loan Party in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP;
 
(b)           Leases, whether now or hereafter existing, in the ordinary course
of business, of property and assets now and hereafter owned by a Loan Party
(excluding Capitalized Leases) and any renewals or extensions thereof;
 
(c)           Liens reserved in leases, or arising by operation of law, for rent
and for compliance with the terms of the lease in the case of the leasehold
estates;
 
(d)           Liens arising by reason of deposits with or the giving of any form
of security to any Governmental Authority or any other governmental body created
or approved by law or governmental regulation for any purpose at any time as
required by law or governmental regulation as a condition to the transaction of
any business or the exercise of any privilege or license, or to enable a Loan
Party to maintain self-insurance or to participate in any fund for liability on
any insurance risks or in connection with workmen’s compensation, unemployment
insurance, old age pensions or other social security or to share in the
privileges or benefits required for companies participating in such
arrangements;
 
(e)            (i) Mechanics’, materialmen’s, warehousemen’s, landlord’s or
similar Liens or any Lien arising by reason of pledges or deposits to secure
payment of workmen’s compensation or other insurance or social security
legislation, (ii) good faith deposits or downpayments in connection with tenders
or leases of real estate, bids or contracts (other than contracts for the
payment of money), including contracts for the acquisition of machinery and
equipment, (iii) deposits to secure public or statutory obligations, (iv)
deposits to secure or in lieu of surety, stay or appeal bonds, (v) margin
deposits (provided that all such margin deposits shall not exceed $2,000,000 in
the aggregate at any time) and (vi) deposits as security for the payment of
taxes or assessments or other similar charges;
 
(f)           Liens of any judgments not constituting an Event of Default under
Section 8.9 (Undischarged Judgment);
 
(g)           Any obligation or duties, affecting the property of a Loan Party,
to any Governmental Authority with respect to any franchise, grant, lease,
license, permit or similar arrangement with such Governmental Authority;
 
(h)           Rights reserved to or vested in any Governmental Authority by the
terms of any right, power, franchise, grant, license or permit or by any
provision of law, to terminate or to require annual or other periodic payments
as a condition to the continuance of such right, power, franchise, grant,
license or permit;
 
(i)           Rights reserved to or vested in any Governmental Authority to
control or regulate any property of a Loan Party, or to use such property in any
manner which does not materially impair the use of such property for the purpose
for which it is held by a Loan Party;
 
(j)           Zoning laws and ordinances;
 
(k)           Restrictive covenants, easements on, exceptions to or reservations
in respect of any property of a Loan Party granted or reserved for the purpose
of electric lines, fiber optic lines, water and sewer lines, pipelines, other
utilities, roads, streets, alleys, highways, railroad purposes, the removal of
oil, gas, hydrocarbon, coal or other minerals, and other like purposes, or for
the use of real property or interests therein, facilities and equipment, which
do not materially impair the use thereof for the purposes for which it is held
by a Loan Party, and any and all rents, royalties, reservations, Liens and
rights or interests of third parties, in each case not securing any Debt,
arising in the ordinary course of business of a Loan Party by virtue of any
lease or exploration, development, drilling, unitization, communitization or
operating agreement relating to or affecting any oil, gas, hydrocarbon, coal or
other mineral properties in which a Loan Party has an interest;
 
(l)           Defects or irregularities of title, and inaccuracies of legal
descriptions, affecting any portion of the property of a Loan Party or any of
its Subsidiaries that individually or in the aggregate do not materially
interfere with the operation, value of use of the properties of such Loan Party
or such Subsidiaries taken as a whole;
 
(m)           Liens securing Debt with respect to Debt of any Person that
becomes a Subsidiary of a Loan Party, provided that such Liens were in existence
prior to the date on which such Person becomes a Subsidiary of such Loan Party
and were not created in contemplation of such Person becoming a Subsidiary of
such Loan Party;
 
(n)           Liens on any office equipment, data processing equipment
(including computer and computer peripheral equipment), or motor vehicles
purchased in the ordinary course of the applicable Loan Party’s business; and
 
(o)           Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances or any bank accounts of a
Loan Party held at such banks or financial institutions.
 
“Person” shall mean an individual, partnership, joint venture, corporation,
joint stock company, bank, trust, unincorporated organization and/or a
government or any department or agency thereof.
 
“Plan” shall mean any plan subject to Title IV of ERISA and maintained for
employees of any Loan Party or of any member of a “controlled group of
corporations,” as such term is defined in the Code, of which a Loan Party is a
member, or any such plan to which a Loan Party thereof is required to contribute
on behalf of its employees.
 
“Prime Rate” shall mean, on any day, the rate determined by the Agent and
announced to its customers as being its prime rate for that day.  Without notice
to the Borrower or any other Person, the Prime Rate shall change automatically
from time to time as and in the amount by which said Prime Rate shall fluctuate,
with each such change to be effective as of the date of each change in such
Prime Rate.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  The Agent
may make commercial or other loans at rates of interest at, above or below the
Prime Rate.
 
“Priority Obligations Amount” shall mean the sum (without duplication) of (i)
all Attributable Indebtedness with respect to any Sale-Leaseback Transaction
entered into by Panhandle or any of its Subsidiaries, (ii) all Debt of Panhandle
or any of its Subsidiaries secured by a Lien (other than Liens permitted by
clauses (a) through (c) of Section 6.2 (Liens, Etc.)) and (iii) all Debt of
Subsidiaries of Panhandle (other than the Borrower or TLNG), other than such
Debt owed to Panhandle or another Subsidiary.
 
“Pro-Rata Percentage” shall mean with respect to any Bank, a fraction (expressed
as a percentage), the numerator of which shall be the amount of such Bank’s
outstanding Loans (or Commitment) and the denominator of which shall be the
aggregate amount of all the outstanding Loans (or Commitments) of the Banks, as
adjusted from time to time in accordance herewith.
 
“Property” shall mean any interest or right in any kind of property or asset,
whether real, personal, or mixed, owned or leased, tangible or intangible, and
whether now held or hereafter acquired.
 
“Register” shall have the meaning set forth in Section 11.14(d).
 
“Release” shall mean a “release”, as such term is defined in CERCLA.
 
“Restricted Payment” shall mean a Person’s declaration or payment of any
dividends, the purchase, redemption, retirement, defeasance or other acquisition
for value of any of its Equity Interests now or hereafter outstanding, return
any capital to its stockholders, partners or members (or the equivalent Persons
thereof) as such, making any distribution of assets, Equity Interests,
obligations or securities to its stockholders, partners or members (or the
equivalent Persons thereof) as such or making of any interest payment on any
Debt owing to its direct or indirect parent (or any equity owner thereof).
 
“Required Banks” shall mean at any time Banks holding more than 66-2/3% of the
unpaid principal amounts outstanding under the Loans, or, if no such amounts are
outstanding, more than 66-2/3% of the Pro Rata Percentages.  The Loan held by
and the Pro Rata Percentage of any Defaulting Bank shall be disregarded in
determining Required Banks at any time.
 
“Sale-Leaseback Transaction” has the meaning set forth in Section 6.8 (Sales and
Leasebacks).
 
“Senior Funded Debt” shall mean Funded Debt of Panhandle excluding Debt that is
contractually subordinated in right of payment to any other Debt of Panhandle.
 
“Southern Union” shall mean Southern Union Company.
 
“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors (or similar board) of such
Person (irrespective of whether at the time capital stock of any other class or
classes of such Person shall or might have voting power upon the occurrence of
any contingency), (b) the interest in the capital or profits of such
partnership, joint venture or limited liability company or (c) the beneficial
interest in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
 “Taxes” shall have the meaning set forth in Section 2.11(a) (Taxes).
 
“TLNG” shall have the meaning set forth in the preamble hereto.
 
“Transactions” shall mean, collectively, (a) the merger of Southern Union with
and into Sigma Acquisition Corporation, a wholly-owned subsidiary of Energy
Transfer Equity, L.P., with Southern Union surviving as a subsidiary of Energy
Transfer Equity, L.P. in accordance with the terms of that certain Second
Amended and Restated Agreement and Plan of Merger dated as of July 19, 2011, by
and among Energy Transfer Equity, L.P., Sigma Acquisition Corporation and
Southern Union, as amended by Amendment No. 1 thereto dated as of September 14,
2011; (b) the merger of Cross Country Energy, LLC with and into Citrus ETP
Acquisition, L.L.C. in accordance with the terms of that certain Amended and
Restated Agreement and Plan of Merger dated as of July 19, 2011, by and between
Energy Transfer Equity, L.P. and Energy Transfer Partners, L.P., as amended by
Amendment No. 1 thereto dated as of September 14, 2011; (c) the contribution by
Southern Union, immediately prior to the merger described in clause (b) above,
of its 99% interest in Panhandle and its 100% membership interest in Southern
Union Panhandle, LLC to PEPL Holdings, LLC, a wholly owned subsidiary of CCE
Acquisition, LLC; and (d) the guarantee by PEPL Holdings, LLC of payment, on a
contingent recourse basis, of up to $2,000,000,000 of Debt of Energy Transfer
Partners, L.P. related to the merger described in clause (b) above.
 
“Type” shall mean, with respect to any Loan, any Alternate Base Rate Loan or any
Eurodollar Rate Loan.
 
1.2 Computation of Time Periods; Other Definitional Provisions.  In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” shall mean
“from and including” and the words “to” and “until” each shall mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.
 
1.3 Accounting Terms.   Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP;
provided that, if the Borrower notifies the Agent that the Borrower requests to
eliminate the effect of any change in GAAP occurring after the date hereof or to
eliminate the application of such change on the operation of such provision (or
if the Agent notifies the Borrower that the Required Banks request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application of such
change, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.
 
2.  
AMOUNTS AND TERMS OF THE LOANS

 
2.1 The Loans.  Each Bank severally agrees, on the terms and conditions
hereinafter set forth, to make a single Loan (a “Loan”) to the Borrower on the
Funding Date in an amount equal to such Bank’s Commitment at such time.  The
Borrowing shall consist of Loans made simultaneously by the Banks ratably
according to their Commitments.  Amounts borrowed under this Section 2.1 and
repaid or prepaid may not be reborrowed.
 
2.2 Making of the Loans.
 
(a)           The Borrowing shall be made on notice, given not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
Borrowing if the Borrowing consists of Eurodollar Rate Loans, or not later than
9:00 A.M. (New York City time) on the date of the Borrowing if Borrowing
consists of Alternate Base Rate Loans, by the Borrower to the Agent, which shall
give to each Bank prompt notice thereof.  The notice of the Borrowing (the
“Notice of Borrowing”) shall be in writing, in form and substance satisfactory
to the Agent, specifying therein the requested (i) date of the Borrowing, (ii)
Type of Loans comprising the Borrowing, (iii) aggregate amount of the Borrowing,
which shall not exceed the aggregate amount of the Commitments and (iv) if the
Borrowing consists of Eurodollar Rate Loans, initial Interest Period for each
such Loan.  Each Bank shall, before 11:00 A.M. (New York City time) on the date
of the Borrowing, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s account, in same day funds, such Bank’s
portion of the Borrowing in accordance with Section 2.1 (The Loans).  After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 4 (Conditions to Funding), the Agent will make such funds
available to the Borrower by electronic transfer of same day funds to the
Borrower’s account.
 
(b)           The Notice of Borrowing shall be irrevocable and binding on the
Borrower.  If the Notice of Borrowing specifies the Borrowing is to be comprised
of Eurodollar Rate Loans, the Borrower shall indemnify each Bank against any
loss, cost or expense incurred by such Bank as a result of any failure to
fulfill on or before the date specified in the Notice of Borrowing the
applicable conditions set forth in Section 4 (Conditions to Funding), including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Bank to
fund the Loan to be made by such Bank as part of the Borrowing when such Loan,
as a result of such failure, is not made on such date.
 
(c)           Unless the Agent shall have received written notice from a Bank
prior to the time of the Borrowing that such Bank will not make available to the
Agent such Bank’s ratable portion of the Borrowing, the Agent may assume that
such Bank has made such portion available to the Agent on the date of the
Borrowing in accordance with clause (a) of this Section 2.2 and the Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Bank shall not have so
made such ratable portion available to the Agent, such Bank and the Borrower
severally agree to repay or pay to the Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at such time under Section 2.6 (Interest) to Loans comprising
the Borrowing and (ii) in the case of such Bank, the Federal Funds Rate.  If
such Bank shall pay to the Agent such corresponding amount, such amount so paid
shall constitute such Bank’s Loan as part of the Borrowing for all purposes.
 
(d)           The failure of any Bank to make the Loan to be made by it as part
of the Borrowing shall not relieve any other Bank of its obligation, if any,
hereunder to make its Loan on the date of the Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Loan to be made by
such other Bank on the date of the Borrowing.
 
2.3 Repayment of Loans.  The Borrower shall repay to the Agent for the ratable
account of the Banks the aggregate outstanding principal amount of the Loans on
the Maturity Date.
 
2.4 Termination of the Commitments.  The Commitment of each Bank shall be
automatically and permanently reduced to $0 on the Funding Date.
 
2.5 Prepayments.  The Borrower may, upon at least three Business Days’ notice in
the case of Eurodollar Rate Loans and at least one Business Day’s notice in the
case of Alternate Base Rate Loans, in each case to the Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Loans in whole or ratably in part, together with accrued interest
to the date of such prepayment on the aggregate principal amount prepaid;
provided that (i) each partial prepayment shall be in an aggregate principal
amount of $1,000,000 in the case of Eurodollar Rate Loans and $1,000,000 in the
case of Alternate Base Rate Loans, or in each case an integral multiple of
$1,000,000 in excess thereof and (ii) if any prepayment of a Eurodollar Rate
Loan is made on a date other than the last day of an Interest Period for such
Loan, the Borrower shall also pay any amounts owing pursuant to Section 11.2(b)
(Reimbursement of Expenses-breakage expenses).  The Agent shall promptly notify
each Bank of any notice received from the Borrower pursuant to this Section 2.5.
 
2.6 Interest.
 
(a)           The Borrower shall pay interest on the unpaid principal amount of
each Loan owing to each Bank from the date of such Loan until such principal
amount shall be paid in full, at the following rates per annum:
 
(i)           During such periods as such Loan is an Alternate Base Rate Loan, a
rate per annum equal at all times to the sum of (a) the Alternate Base Rate in
effect from time to time plus (b) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Alternate Base
Rate Loan shall be Converted or paid in full.
 
(ii)           During such periods as such Loan is a Eurodollar Rate Loan, a
rate per annum equal at all times during each Interest Period for such Loan to
the sum of (a) the Eurodollar Rate for such Interest Period for such Loan plus
(b) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Loan shall be Converted or paid in full.
 
(b)           To the fullest extent permitted by applicable law, the amount of
any principal, interest, fee or other amount payable under this Agreement or any
other Loan Document to any Agent or any Bank that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of principal or interest, on the Type of Loan
relating to such principal or interest pursuant to clause (i) or (ii) of clause
(a) above, as applicable, and, in all other cases, on Alternate Base Rate Loans
pursuant to clause (i) of clause (a) above.
 
(c)           Promptly after receipt of the Notice of Borrowing pursuant to
Section 2.2(a) (Making of the Loans), a notice of Conversion pursuant to Section
2.8 (Conversion of Loans) or a notice of selection of an Interest Period
pursuant to the terms of the definition of “Interest Period”, the Agent shall
give notice to the Borrower and each Bank of the applicable Interest Period and
the applicable interest rate determined by the Agent for purposes of clause
(a)(i) or (a)(ii) above.  If the Borrower shall fail to select the duration of
any Interest Period for any Eurodollar Rate Loans in accordance with the
provisions contained in the definition of “Interest Period”, the Agent will
forthwith so notify the Borrower and the Banks, whereupon the Borrower shall be
deemed to have selected a one-month Interest Period for each such Eurodollar
Rate Loan.
 
2.7 Fees.
 
(a)           Each of the Borrower and the Guarantors agrees, jointly and
severally, to pay to the Agent and the Lead Arrangers fees in such amounts and
at such times as are specified in the Fee Letter.
 
(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Agent.  Fees paid shall not be refundable
under any circumstances.
 
2.8 Conversion of Loans.
 
(a)           The Borrower may on any Business Day, upon notice given to the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Section 2.6 (Interest) and 2.9 (Increased Costs), Convert all or any portion of
the Loans of one Type into Loans of the other Type; provided that any Conversion
of Eurodollar Rate Loans into Alternate Base Rate Loans shall be made only on
the last day of an Interest Period for such Eurodollar Rate Loans and each
Conversion of Loans shall be made ratably among the Banks in accordance with
their Pro Rata Percentages; and also provided that, upon giving effect to such
Conversions, no more than five Interest Periods shall be in effect.  Each such
notice of Conversion shall, within the restrictions specified above, specify (i)
the date of such Conversion, (ii) the Loans to be Converted and (iii) if such
Conversion is into Eurodollar Rate Loans, the duration of the initial Interest
Period for such Loans.  Each notice of Conversion shall be in writing and shall
be irrevocable and binding on the Borrower.  The Agent shall promptly notify
each Bank of any notice received from the Borrower pursuant to this Section 2.8.
 
(b)           Upon the occurrence and during the continuation of any Default and
if the Required Banks shall so direct, (i) each Eurodollar Rate Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into an Alternate Base Rate Loan and (ii) the obligation of the Banks to
make, or to Convert Loans into, Eurodollar Rate Loans shall be suspended.
 
2.9 Increased Costs, Etc.
 
(a)           If, due to a Change in Law, there shall be any increase in the
cost to any Bank of agreeing to make or of making, funding or maintaining Loans
the interest on which is determined by reference to the Eurodollar Rate
(excluding, for purposes of this Section 2.9, any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.11 (Taxes) shall govern),
(ii) changes in the rate of taxation or basis of taxation of overall net income
or overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Bank is organized or has its principal office
or Applicable Lending Office or any political subdivision thereof and (iii)
reserve requirements contemplated by clause (c) of this Section 2.9), then the
Borrower shall from time to time, within 10 days of receipt of a certificate
from such Bank setting forth in reasonable detail a calculation of the amount
necessary to compensate such Bank (with a copy of such certificate to the
Agent), pay to the Agent for the account of such Bank additional amounts
sufficient to compensate such Bank for such increased cost; provided that a Bank
claiming additional amounts under this Section 2.9(a) agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank.  A certificate
as to the amount of such increased cost, submitted to the Borrower by such Bank,
shall be conclusive and binding for all purposes, absent manifest error.
 
(b)           If any Bank determines that any Change in Law affecting such Bank
or any Applicable Lending Office of such Bank or such Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s capital or on the capital of such
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Bank or the Loans made by such Bank to a level below that
which such Bank or such Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Bank’s policies and the policies
of such Bank’s holding company with respect to capital adequacy), then the
Borrower shall, from time to time, pay to such Bank such additional amount or
amounts as will compensate such Bank or such Bank’s holding company for any such
reduction suffered within 10 days of receipt of a certificate from such Bank
setting forth in reasonable detail a calculation of the amount necessary to
compensate such Bank (with a copy of such certificate to the Agent) for such
reduction; provided that a Bank claiming additional amounts under this Section
2.9(b) agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost that may thereafter accrue and would not, in
the reasonable judgment of such Bank, be otherwise disadvantageous to such
Bank.  A certificate as to the amount of such increased cost, submitted to the
Borrower by such Bank, shall be conclusive and binding for all purposes, absent
manifest error.
 
(c)           The Borrower shall pay to each Bank, as long as such Bank shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Bank (as determined by such Bank in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided that the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Agent) of such
additional interest from such Bank (which notice shall contain a calculation of
such additional interest in reasonable detail).  If a Bank fails to give notice
10 days prior to the relevant date on which interest is payable, such additional
interest shall be due and payable 10 days from receipt of such notice.
 
(d)           If, with respect to any Eurodollar Rate Loans, the Majority Banks
notify the Agent that the Eurodollar Rate for any Interest Period for such Loans
will not adequately reflect the cost to the Banks of making, funding or
maintaining their Eurodollar Rate Loans for such Interest Period, the Agent
shall forthwith so notify the Borrower and the Banks, whereupon (i) each such
Eurodollar Rate Loan will automatically, on the last day of the then existing
Interest Period therefor, Convert into an Alternate Base Rate Loan and (ii) the
obligation of the Banks to make, or to Convert Loans into, Eurodollar Rate Loans
shall be suspended until the Agent shall notify the Borrower that the Banks have
determined that the circumstances causing such suspension no longer exist.
 
(e)           Notwithstanding any other provision of this Agreement, if the
introduction or effectiveness of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Bank or its
Eurodollar Lending Office to perform its obligations hereunder to make or to
continue to fund or maintain Loans whose interest is determined by reference to
the Eurodollar Rate hereunder, then, on notice thereof and demand therefor by
such Bank to the Borrower through the Agent, (i) each Eurodollar Rate Loan will
automatically, upon such demand, Convert into an Alternate Base Rate Loan, (ii)
the obligation of the Banks to make, or to Convert Loans into, Eurodollar Rate
Loans shall be suspended and (iii) if such notice asserts the illegality of such
Bank making or maintaining Alternate Base Rate Loans the interest rate on which
is determined by reference to the Eurodollar Rate component of the Alternate
Base Rate, the interest rate on which Alternate Base Rate Loans of such Bank
shall, if necessary to avoid such illegality, be determined by the Agent without
reference to the Eurodollar Rate component of the Alternate Base Rate, in each
case of clauses (ii) and (iii), until the Agent shall notify the Borrower that
such Bank has determined that the circumstances causing such suspension no
longer exist; provided that, before making any such demand, such Bank agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Bank or its Eurodollar Lending
Office to continue to perform its obligations to make or to continue to fund or
maintain Loans whose interest is determined by reference to the Eurodollar Rate
and would not, in the judgment of such Bank, be otherwise disadvantageous to
such Bank.
 
(f)           A Bank shall only be entitled to recover increased costs pursuant
to this Section 2.9 to the extent such costs were incurred during any time or
period commencing not more than 120 days prior to the date on which such Bank
notifies the Agent and the Borrower that it proposes to demand such compensation
and identifies to the Agent and the Borrower the statute, regulation or other
basis upon which the claimed compensation is or will be based; provided that, if
the Change in Law giving rise to such increased costs is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
2.10 Payments and Computations.
 
(a)           The Borrower shall make each payment hereunder and under the
Notes, irrespective of any right of counterclaim or set-off, not later than
12:00 P.M. (New York City time) on the day when due in U.S. dollars to the Agent
at the Agent’s account in same day funds, with payments being received by the
Agent after such time being deemed to have been received on the next succeeding
Business Day.  The Agent will promptly thereafter cause like funds to be
distributed (x) if such payment by the Borrower is in respect of principal,
interest or any other Obligation then payable hereunder and under the Notes to
more than one Bank, to such Banks for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Banks and (y) if such payment by the Borrower
is in respect of any Obligation then payable hereunder to one Bank, to such Bank
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 11.14(d) (Sale or Assignment), from and after
the effective date of such Assignment and Acceptance, the Agent shall make all
payments hereunder and under the Notes in respect of the interest assigned
thereby to the Bank assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.
 
(b)           The Borrower hereby authorizes each Bank and each of its
Affiliates, if and to the extent payment owed to such Bank is not made when due
hereunder or, in the case of a Bank, under the Note held by such Bank, to charge
from time to time, to the fullest extent permitted by law, against any or all of
the Borrower’s accounts with such Bank or such Affiliate any amount so due.
 
(c)           All computations of interest based on the Prime Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate shall be made by the Agent on the basis of a year of 360 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest is payable.  Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Loans to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
 
(e)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Bank hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each such Bank
on such due date an amount equal to the amount then due such Bank.  If and to
the extent the Borrower shall not have so made such payment in full to the
Agent, each such Bank shall repay to the Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Agent, at the Federal Funds Rate.
 
(f)           If the Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Loans to which, or the manner in
which, such funds are to be applied, the Agent may, but shall not be obligated
to, elect to distribute such funds to each of the Banks in accordance with such
Bank’s pro rata share of the aggregate principal amount of all Loans outstanding
at such time.
 
2.11 Taxes.
 
(a)           Any and all payments by any Loan Party to or for the account of
any Bank or any Agent hereunder or under the Notes or any other Loan Document
shall be made, in accordance with Section 2.10 (Payments and Computations) or
the applicable provisions of such other Loan Document, if any, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(“Taxes”), except as required by applicable law.  If any Loan Party shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note or any other Loan Document to any Bank or any Agent,
excluding, (i) in the case of each Bank and each Agent, taxes that are imposed
on its overall net income by the United States (and franchise taxes imposed in
lieu thereof) and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Bank or such Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Bank,
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction of such Bank’s principal
office or Applicable Lending Office or any political subdivision thereof and
(ii) any United States federal withholding Taxes imposed pursuant to FATCA (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Indemnified Taxes”), (x) the sum payable by such
Loan Party shall be increased as may be necessary so that after such Loan Party
and the Agent have made all required deductions (including deductions applicable
to additional sums payable under this Section 2.11) such Bank or such Agent, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (y) such Loan Party shall make all such deductions
and (z) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
 
(b)           In addition, a Loan Party shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made by such Loan Party hereunder or under any Notes or any
other Loan Documents or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement, the Notes or
the other Loan Documents (hereinafter referred to as “Other Taxes”).
 
(c)           Panhandle, the Borrower and TLNG shall indemnify each Bank and
each Agent for and hold them harmless against the full amount of Indemnified
Taxes and Other Taxes, imposed on or paid by such Bank or such Agent (as the
case may be) with respect to any payment by or on account of any obligation of
the Loan Parties hereunder (including Indemnified Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 2.11) and
any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be made
within 30 days from the date such Bank or such Agent (as the case may be) makes
written demand therefor.  Each Bank shall severally indemnify the Agent, within
30 days of written demand therefor, for any Indemnified Taxes attributable to
such Bank (but only to the extent that any Loan Party has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Bank’s failure to comply with the provisions of Section 11.14(f) relating to the
maintenance of a Participant Register and (iii) any Taxes other than Indemnified
Taxes attributable to such Bank, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the appropriate Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any Loan
Party by any Bank (with a copy to the Agent) or by the Agent or to any Bank by
the Agent shall be conclusive absent manifest error.  Each Bank hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Agent to the
Bank from any other source against any amount due to the Agent under this clause
(c).
 
(d)           Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Agent, at its address referred to in
Section 11.3 (Notices), the original or a certified copy of a receipt evidencing
such payment, to the extent such a receipt is issued therefor, or other written
proof of payment thereof that is reasonably satisfactory to the Agent.  In the
case of any payment hereunder or under the Notes or the other Loan Documents by
or on behalf of a Loan Party through an account or branch outside the United
States or by or on behalf of a Loan Party by a payor that is not a United States
person, if such Loan Party determines that no Taxes are payable in respect
thereof, such Loan Party shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, an opinion of counsel reasonably acceptable to the
Agent stating that such payment is exempt from Taxes.  For purposes of
subsections (d) and (e) of this Section 2.11, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.
 
(e)           Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Bank, if reasonably requested by the Borrower or the Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent
to determine whether or not such Bank is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the remainder of this
clause (e) or Section 2.11(g)), shall not be required if, in the Bank’s
reasonable judgment, such completion, execution or submission would subject such
Bank to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Bank.  Each Bank organized under the
laws of the United States shall, on or prior to the date of its execution and
delivery of this Agreement or on the date of the Assignment and Acceptance
pursuant to which it becomes a Bank, as the case may be, and from time to time
thereafter as reasonably requested in writing by a Loan Party or the Agent,
deliver to the Borrower and the Agent executed originals of IRS Form W-9
certifying that such Bank is exempt from United States federal backup
withholding tax.  Each Bank organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement or on the date of the Assignment and Acceptance pursuant to
which it becomes a Bank, as the case may be, and from time to time thereafter as
reasonably requested in writing by a Loan Party (but only so long thereafter as
such Bank remains lawfully able to do so), or upon the obsolescence or
invalidity of any form previously provided, provide each of the Agent and such
Loan Party with two original Internal Revenue Service Forms W-8BEN or W-8ECI, as
appropriate, or any other form prescribed by the Internal Revenue Service,
certifying that such Bank is exempt from or entitled to a reduced rate of United
States withholding tax on payments pursuant to this Agreement or the Notes or
any other Loan Document, or (in the case of a Bank that is claiming exemption
from U.S. federal withholding with respect to payments of “portfolio interest”
and has certified in writing to the Agent that it is not (i) a “bank” as defined
in Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of such Loan Party or (iii) a controlled foreign corporation related to
such Loan Party (within the meaning of Section 864(d)(4) of the Internal Revenue
Code)) Internal Revenue Service Form W-8BEN, or any successor or other form
prescribed by the Internal Revenue Service, or, in the case of a Bank that has
certified that it is not a “bank” as described above, certifying that such Bank
is a foreign corporation, partnership, estate or trust.  If the forms provided
by a Bank at the time such Bank first becomes a party to this Agreement indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Indemnified Taxes unless and
until such Bank provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Indemnified Taxes for periods governed by such forms; provided
that if, at the effective date of the Assignment and Acceptance pursuant to
which a Bank becomes a party to this Agreement, the Bank assignor was entitled
to payments under subsection (a) of this Section 2.11 in respect of United
States withholding tax with respect to interest paid at such date, then, to such
extent, the term Indemnified Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Bank assignee on such date.  If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI or the related certificate
described above, that the applicable Bank reasonably considers to be
confidential, such Bank shall give notice thereof to the applicable Loan Party
and shall not be obligated to include in such form or document such confidential
information.
 
(f)           For any period with respect to which a Bank has failed to provide
a Loan Party with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Bank shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.11 with respect to
Taxes imposed by the United States by reason of such failure; provided that
should a Bank become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Loan Parties shall, at the
sole expense of such Bank, take such steps as such Bank shall reasonably request
to assist such Bank to recover such Taxes.
 
(g)           If any payment made to a Bank under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
(h)           Any Bank claiming any additional amounts payable pursuant to this
Section 2.11 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office or assign its rights and obligations under this
Agreement to another of its offices, branches or Affiliates if the making of
such a change or assignment would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
 
(i)           If a Bank or Agent actually receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.11, it shall pay over such refund to the Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan Party
under this Section 2.11 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Agent or
such Bank or Agent and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Loan Party, upon the request of the Agent or such Bank or Agent, agrees to repay
the amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Bank or Agent in the event the Agent or such Bank or Agent is required to repay
such refund to such Governmental Authority. This Section 2.11(i) shall not be
construed to require the Agent or any Bank or Agent to claim a refund or make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Loan Parties or any other Person.
 
(j)           Each party’s obligations under this Section 2.11 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
 
2.12 Sharing of Payments, Etc.  If any Bank shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 11.14
(Sale and Assignment)) (a) on account of Obligations due and payable to such
Bank hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Bank at such time to (ii) the aggregate
amount of the Obligations due and payable to all Banks hereunder and under the
Notes and the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Banks hereunder and under the Notes at such
time obtained by all the Banks at such time or (b) on account of Obligations
owing (but not due and payable) to such Bank hereunder and under the Notes and
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing to such Bank at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Banks hereunder and under the Notes and the other Loan Documents
at such time) of payments on account of the Obligations owing (but not due and
payable) to all Banks hereunder and under the Notes at such time obtained by all
of the Banks at such time, such Bank shall forthwith purchase from the other
Banks such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Bank to share the excess payment ratably with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from such purchasing Bank, such purchase from each other Bank shall be
rescinded and such other Bank shall repay to the purchasing Bank the purchase
price to the extent of such Bank’s ratable share (according to the proportion of
(i) the purchase price paid to such Bank to (ii) the aggregate purchase price
paid to all Banks) of such recovery together with an amount equal to such Bank’s
ratable share (according to the proportion of (i) the amount of such other
Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered; provided, further
that, so long as the Obligations under the Loan Documents shall not have been
accelerated, any excess payment received by any Bank shall be shared on a pro
rata basis only with other Banks.  The Borrower agrees that any Bank so
purchasing an interest or participating interest from another Bank pursuant to
this Section 2.12 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Bank were the
direct creditor of the Borrower in the amount of such interest or participating
interest, as the case may be.
 
2.13 Use of Proceeds.   The Borrower agrees that the proceeds of the Loans shall
be used by it solely to repay in full the March 2007 Credit Agreement on the
Funding Date.
 
2.14 Evidence of Debt.
 
(a)           (i)  Each Bank shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Bank resulting from each Loan owing to such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time hereunder.  The Borrower agrees that upon request by any Bank
to the Borrower (with a copy of such request to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Bank to evidence (whether for purposes of pledge, enforcement or
otherwise) the Loans owing to, or to be made by, such Bank, the Borrower shall
promptly execute and deliver to such Bank, with a copy to the Agent, a Note
payable to the order of such Bank in a principal amount equal to the Loans of
such Bank.  All references to Notes in the Loan Documents shall mean Notes, if
any, to the extent issued hereunder.
 
(b)           The Register maintained by the Agent pursuant to Section 11.14(d)
(Sale and Assignment) shall include a control account, and a subsidiary account
for each Bank, in which accounts (taken together) shall be recorded (i) the date
and amount of the Borrowing, the Type of Loans comprising the Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder, and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Bank’s share thereof.
 
(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Bank in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Bank and, in the case of such account or
accounts, such Bank, under this Agreement, absent manifest error; provided that
the failure of the Agent or such Bank to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement.
 
2.15 Replacement of Banks.  If (a) any Bank requests compensation under Section
2.9 (Increased Costs) or asserts, pursuant to Section 2.9(e) that it is unlawful
for such Bank to make Loans the interest on which is determined by reference to
the Eurodollar Rate, (b) the Borrower is required to pay any additional amount
to any Bank or any Governmental Authority for the account of any Bank pursuant
to Section 2.11 (Taxes), (c) any Bank is a Defaulting Bank, or (d) with respect
of any Bank that does not approve any amendment or waiver of any provision of
any Loan Document that requires the unanimous consent of all of the Banks
pursuant to Section 11.1 (Amendments; Waivers, Etc.), if such amendment or
waiver is agreed to by the Required Banks, then the Borrower may, at its sole
expense, upon prior notice to such Bank and the Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.14 (Sale and Assignment)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that (i) to the extent required under Section 11.14
(Sale and Assignment), the Borrower shall have received the prior written
consent of the Agent, which consent shall not unreasonably be withheld, (ii)
such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.9 (Increased Costs) or
payments required to be made pursuant to Section 2.11 (Taxes), such assignment
will result in a reduction in such compensation or payments.  A Bank shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
2.16 Defaulting Banks.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Majority Banks” and “Required
Banks” and Section 11.1 (Amendments, Waivers, Etc.).
 
(ii) Defaulting Bank Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Section 8 (Events of
Default; Remedies) or otherwise) or received by the Agent from a Defaulting Bank
pursuant to Section 11.13 (Set-Off) shall be applied at such time or times as
may be determined by the Agent as follows: first, to the payment of any amounts
owing by such Defaulting Bank to the Agent hereunder; second, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Bank has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Bank’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; fifth, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; and sixth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans in respect of which such
Defaulting Bank has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 4 (Conditions to
Funding) were satisfied or waived, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Banks on a pro rata basis prior to being applied
to the payment of any Loans of such Defaulting Bank until such time as all Loans
are held by the Banks pro rata in accordance with the Commitments
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected
by such Defaulting Bank, and each Bank irrevocably consents hereto.
 
(b) Defaulting Bank Cure.  If the Borrower and the Agent, agree in writing that
a Bank is no longer a Defaulting Bank, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Bank will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Banks or take
such other actions as the Agent may determine to be necessary to cause the Loans
to be held on a pro rata basis by the Banks in accordance with their Pro-Rata
Percentages, whereupon such Bank will cease to be a Defaulting Bank; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Bank was a Defaulting
Bank; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Bank to Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank.
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

 
Each of Panhandle, the Borrower and TLNG represents and warrants that:
 
3.1 Organization and Qualification.  Such Loan Party:
 
(a)           is duly organized, validly existing, and in good standing under
the laws of its state of organization;
 
(b)           has the corporate or organizational power to own its properties
and to carry on its respective businesses as now conducted; and
 
(c)           is duly qualified as a foreign limited partnership or limited
liability company, as applicable, to do business and is in good standing in
every jurisdiction where such qualification is necessary except when the failure
to so qualify would not or does not have a Material Adverse Effect.
 
The Borrower has the Subsidiaries as applicable listed on Schedule 3.1 attached
hereto and made a part hereof for all purposes, and no others, each of which is
a Delaware limited liability company unless otherwise noted on Schedule 3.1.
 
3.2 Authorization, Validity, Etc.  Each such Loan Party has the limited
liability company or limited partnership power and authority to make, execute,
deliver and perform under this Agreement and the other Loan Documents to which
it is a party and the transactions contemplated herein and therein, and all such
action has been duly authorized by all necessary limited partnership or limited
liability company proceedings on its part.  Each Loan Document to which a Loan
Party is a party has been duly and validly executed and delivered by such Loan
Party and constitutes the valid and legally binding agreement of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as
limited by Debtor Laws.
 
3.3 Conflicting or Adverse Agreements or Restrictions.  No Loan Party is a party
to any contract or agreement or subject to any restriction which would have a
Material Adverse Effect.  Neither the execution and delivery of this Agreement
or any other Loan Document by any Loan Party that is or is to become a party
thereto, nor the consummation of the transactions contemplated hereby or
thereby, nor the fulfillment of and compliance with the respective terms,
conditions and provisions hereof or thereof or of any instruments required
hereby will conflict with or result in a breach of any of the terms, conditions
or provisions of, or constitute a default under, or result in any violation of,
or result in the creation or imposition of any lien (other than as contemplated
or permitted by this Agreement) on any of the property of such Loan Party
pursuant to (a) the charter or bylaws or similar organizational documents
applicable to such Loan Party; (b) any law or any regulation of any Government
Authority; (c) any order, writ, injunction or decree of any court; or (d) the
terms, conditions or provisions of any agreement or instrument to which such
Loan Party is a party or by which it is bound or to which it is subject, except
in the case of clauses (b), (c) and (d) for conflicts, breaches, defaults,
violations or the creation or imposition of liens that could not be reasonably
expected to have a Material Adverse Effect.
 
3.4 No Consents Required.  No action, approval, consent, waiver, exemption,
variance, franchise, order, permit, authorization, right or license of or from a
Governmental Authority, and no notice to or filing with, any Governmental
Authority or any other third party is required for (a) the due execution,
delivery or performance by any Loan Party of any Loan Document to which it is or
is to be a party, or for the consummation of the transactions contemplated
hereby, including without limitation the incurrence of Debt under this Agreement
and the borrowing and repayment of Loans hereunder; or (b) the exercise by any
Agent or any Bank of its rights under the Loan Documents, except for those
authorizations, approvals, actions, notices and filings (A) which have been duly
obtained or made or which are not required under the terms of the Loan Documents
to have been obtained or made on or prior to such date or (B) with respect to
the consummation of the transactions contemplated hereby, the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect.
 
3.5 Financial Statements.
 
(a)           Panhandle has furnished the Banks with its audited financial
report as of the fiscal year ending December 31, 2010.  These statements are
complete and correct and present fairly, in all material respects, in accordance
with GAAP, consistently applied throughout the periods involved, the
Consolidated financial position of Panhandle and its Subsidiaries and the
results of their operations as at the dates and for the periods indicated.
 
(b)           The Borrower has furnished the Banks with the Borrower’s unaudited
financial report as of the fiscal year ending December 31, 2010.  These
statements are complete and correct and present fairly, in all material
respects, in accordance with GAAP, consistently applied throughout the periods
involved, the Consolidated financial position of the Borrower and its
Subsidiaries and the results of their operations as at the dates and for the
periods indicated.
 
(c)           Since December 31, 2010, there has not occurred any event or
condition which, individually or in the aggregate, has resulted in, or could
reasonably be expected to have, a Material Adverse Effect respecting Panhandle,
the Borrower or TLNG.
 
3.6 Litigation.  Except as disclosed pursuant to Section 3.16 (Environmental
Matters), there is no: (a) action or proceeding pending or, to the knowledge of
Panhandle, the Borrower or TLNG, threatened against any Loan Party before any
court, administrative agency or arbitrator which is reasonably expected to have
a Material Adverse Effect; (b) unsatisfied judgment outstanding against such
Loan Party for the payment of money which may reasonably be expected to have a
Material Adverse Effect; or (c) other outstanding judgment, order or decree
affecting such Loan Party before or by any administrative or governmental
authority, compliance with or satisfaction of which could reasonably be expected
to have a Material Adverse Effect.
 
3.7 Default.  No Loan Party is in default under or in violation of the
provisions of any instrument evidencing any Debt or of any agreement relating
thereto or any judgment, order, writ, injunction or decree of any court or any
order, regulation or demand of any administrative or governmental
instrumentality, which default or violation could reasonably be expected to have
a Material Adverse Effect.
 
3.8 Compliance.  Each Loan Party is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
3.9 Title to Assets.  Each Loan Party has good title to its respective assets,
subject to no Liens except those permitted in Section 6.2 (Liens, Etc.), Section
7.1 (Liens, Etc.) and Permitted Encumbrances.  For purposes of this Section 3.9,
“Permitted Encumbrances” shall mean easements, rights-of-way, restrictions,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of such Loan Party.
 
3.10 Payment of Taxes.  Each Loan Party has filed all material tax returns
required to be filed and has paid all taxes shown on said returns and all
assessments which are due and payable (except such as are being contested in
good faith by appropriate proceedings for which adequate reserves for their
payment have been provided in a manner consistent with the accounting practices
followed by the applicable Loan Party as of December 31, 2010).  No Loan Party
is aware of any pending investigation by any taxing authority or of any claims
by any Governmental Authority for any unpaid taxes in excess of
$6,500,000.  Except as disclosed on Schedule 3.10, no Loan Party is party to any
tax sharing agreement or arrangement.
 
3.11 Investment Company Act Not Applicable.  No Loan Party is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
3.12 Regulations T, U and X.  No Loan shall be a “purpose credit secured
directly or indirectly by margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System (“margin stock”); none of
the proceeds of any Loan will be used by any Loan Party to extend credit to
others for the purpose of purchasing or carrying any margin stock, or for any
other purpose which would constitute this transaction a “purpose credit secured
directly or indirectly by margin stock” within the meaning of said Regulation U,
as now in effect or as the same may hereafter be in effect.  No Loan Party will
take or permit any action which would involve the Banks in a violation of
Regulation T, Regulation U, Regulation X or any other regulation of the Board of
Governors of the Federal Reserve System or a violation of the Securities
Exchange Act of 1934, in each case as now or hereafter in effect.
 
3.13 ERISA.  (i) No Reportable Event (as defined in § 4043(c) of ERISA) has
occurred with respect to any Plan, (ii) each Plan complies in all material
respects with applicable provisions of ERISA and the Code, and each Loan Party
has filed all reports required by ERISA and the Code to be filed with respect to
each Plan, (iii) no Loan Party has any knowledge of any event which could result
in a liability of a Loan Party to the Pension Benefit Guaranty Corporation
(other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid) and (iv) each Loan Party has met all
requirements with respect to funding the Plans imposed by ERISA or the Code,
subject to §412 of the Code and §302 of ERISA, other than contributions in an
aggregate amount not exceeding $10,000,000, and no application for a funding
waiver pursuant to §412 of the Code has been made with respect to any
Plan.  Since the effective date of Title IV of ERISA, there have not been any,
nor are there now existing any, events or conditions that would permit any Plan
to be terminated under circumstances which would cause the lien provided under §
4068 of ERISA to attach to any property of a Loan Party.
 
3.14 No Financing of Certain Security Acquisitions.  None of the proceeds of any
Loan will be used to acquire any security in any transaction that is subject to
§13 or §14 of the Securities Exchange Act of 1934, as amended.
 
3.15 Franchises, Co-Licenses, Etc.  Each Loan Party owns or has obtained all the
material governmental permits, certificates of authority, leases, patents,
trademarks, service marks, trade names, copyrights, franchises and licenses, and
rights with respect thereto, required or necessary (or, in the sole and
independent judgment of the Borrower, prudent) in connection with the conduct of
their respective businesses as presently conducted or as proposed to be
conducted, except where the failure to have any of the foregoing could not be
reasonably expected to have a Material Adverse Effect.
 
3.16 Environmental Matters.  Except as disclosed in Schedule 3.16, (a) all
facilities and property owned or leased by a Loan Party have been and continue
to be, owned or leased and operated by such Loan Party in material compliance
with all Environmental Laws; (b) there has not been (during the period of such
Loan Party’s ownership or lease) any Release of Hazardous Materials at, on,
under or from any property now (or, to such Loan Party’s knowledge, previously)
owned or leased by such Loan Party (i) that required, or may reasonably be
expected to require, such Loan Party to expend funds on remediation or cleanup
activities pursuant to any Environmental Law except for remediation or clean-up
activities that would not be reasonably expected to have a Material Adverse
Effect, or (ii) that otherwise, singly or in the aggregate, has, or may
reasonably be expected to have, a Material Adverse Effect; (c) each Loan Party
has been issued and is in material compliance with all permits, certificates,
approvals, orders, licenses and other authorizations relating to environmental
matters necessary for the conduct of its businesses; (d) there are no
polychlorinated biphenyls (PCB’s) or asbestos-containing materials or surface
impoundments in any of the facilities now (or, to the knowledge of such Loan
Party, previously) owned or leased by such Loan Party, except for PCB’s and
asbestos-containing materials of the type and in quantities that, to the
knowledge of such Loan Party, do not currently require remediation, and if
remediation of such PCB’s and asbestos-containing materials is hereafter
required for any reason, such remediation activities would not reasonably be
expected to have a Material Adverse Effect; (e) Hazardous Materials have not
been generated, used, treated, recycled, stored or disposed of at, on, under or
from any of the facilities or property now (or, to the knowledge of such Loan
Party, previously) owned or leased by such Loan Party during the time of such
Loan Party’s ownership or lease of such property that may require remediation or
clean-up activities that would be reasonably expected to have a Material Adverse
Effect; and (f) all underground storage tanks located on the property now (or,
to the knowledge of such Loan Party, previously) owned or leased by such Loan
Party have been (and to the extent currently owned or leased are) operated in
material compliance with all applicable Environmental Laws.
 
3.17 Disclosure.  No written information (other than any projections) concerning
any Loan Party and the transactions contemplated hereby furnished by or on
behalf of such Loan Party to the Agent or any Bank in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained therein not misleading in any material
respect in light of the circumstances under which such statements were or are
made.  The projections were prepared by or on behalf of each Loan Party in good
faith based upon assumptions that such Loan Party believes to be reasonable as
of the Closing Date and the Funding Date (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond such Loan Party’s control, and accordingly no assurance can be
given and no representations are made that the assumptions are correct or that
the projections will be realized).
 
3.18 Insurance.  Each Loan Party has insurance with a responsible and reputable
insurer covering its assets against loss or damage of the kinds customarily
insured against by companies similarly situated in the industry in which such
Person conducts its business, in such amounts and with such deductibles as are
customary for similarly situated companies; and such Person (a) has not received
notice from any insurer or agent of such insurer that any material capital
improvements or other material expenditures are required or necessary to be made
in order to continue such insurance or (b) does not have any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage at commercially available
rates from similar insurers as may be necessary to continue its business.
 
3.19 Subsidiaries.  TLNG is wholly owned by the Borrower.  The Borrower is
wholly owned, directly or indirectly, by Panhandle.
 
4.  
CONDITIONS TO FUNDING

 
The obligation of the Banks to make any Loans is subject to the following
conditions:
 
4.1 Representations True and No Defaults.
 
(a)           The representations and warranties contained in Section 3
(Representations and Warranties of the Loan Parties) shall be true and correct
on and as of the Funding Date as though made on and as of such date;
 
(b)           None of Panhandle, the Borrower or TLNG shall be in default in the
due performance of any covenant on its part contained in this Agreement;
 
(c)           No event shall have occurred with respect to (i) Panhandle
reflected in the Consolidated annual financial statements of Panhandle dated
December 31, 2010, (ii) the Borrower reflected in the Consolidated annual
financial statements of the Borrower dated December 31, 2010 or (iii) TLNG
reflected in the Consolidated annual financial statements of TLNG dated December
31, 2010 that, in each case, has had a Material Adverse Effect; and
 
(d)           At the time of and immediately after giving effect to the
Borrowing, no Event of Default or Default shall have occurred and be continuing.
 
4.2 Intentionally Omitted.
 
4.3 Compliance With Law.  The business and operations of each Loan Party as
conducted at all times relevant to the transactions contemplated by this
Agreement to and including the close of business on the Funding Date shall have
been and shall be in compliance in all material respects with all applicable
State and Federal laws, regulations and orders affecting such Loan Party and the
business and operations of any of them.
 
4.4 Notice of Borrowing and Other Documents.  The Banks shall have received (a)
the Notice of Borrowing; and (b) such other documents and certificates relating
to the transactions herein contemplated as the Banks may reasonably request.
 
4.5 Payment of Fees and Expenses.  The Borrower shall have paid (a) all expenses
of the type described in Section 11.2 (Reimbursement of Expenses) through the
date of such Loan and (b) all closing, structuring and other invoiced fees owed
as of the Funding Date to the Agent or any of the Banks by the Borrower under
this Agreement or any other written agreement between a Loan Party and the
Agent, the applicable Bank(s), or any of their Affiliates.
 
4.6 Repayment of Debt.  Simultaneously with the funding of the Loans, the
Borrower shall cause to be repaid in full all of the obligations under the March
2007 Credit Agreement and the obligations of the Borrower thereunder shall be
extinguished.
 
4.7 Loan Documents Satisfactory.  The Agent shall have received a copy of each
of the Loan Documents, each of which shall be in form and substance reasonably
satisfactory to the Agent.
 
4.8 Loan Documents, Opinions and Other Instruments.  As of the Funding Date, the
Loan Parties shall have delivered to the Agent the following:
 
(a)           this Agreement, each of the Notes and all other Loan Documents
required by the Agent and the Banks to be executed and delivered by the
applicable Loan Parties in connection with this Agreement;
 
(b)           a certificate from the Secretary of State of the State of Delaware
as to the continued existence and good standing of Panhandle, the Borrower and
TLNG in the State of Delaware;
 
(c)           a certificate from Secretary of State of each State in which such
certification is necessary as to the good standing of TLNG and each Loan Party
as a foreign entity to do business in such State;
 
(d)           a Secretary’s Certificate executed by the duly elected Secretary
or a duly elected Assistant Secretary of Panhandle, the Borrower and TLNG, in a
form acceptable to the Agent, whereby such Secretary or Assistant Secretary
certifies that (i) the attached copies of such Loan Party’s certificate of
formation and operating or limited liability company agreement or limited
partnership agreement, as applicable, are true and complete and in full force
and effect, without amendment except as shown, and (ii) one or more resolutions
adopted by the Board of Managers of such Loan Party (or, in the case of
Panhandle, the Board of Managers of its general partner) remain in full force
and effect authorizing such Loan Party to enter into the transactions
contemplated hereby and perform its obligations under the Loan Documents; and
 
(e)           a legal opinion from in house counsel for the Borrower and each
Guarantor, and New York counsel to the Agent, each dated as of the Funding Date,
addressed to the Agent and the Banks and otherwise acceptable in all respects to
the Agent in its discretion.
 
5.  
AFFIRMATIVE COVENANTS OF THE LOAN PARTIES

 
Each of Panhandle, the Borrower and TLNG covenants and agrees that, so long as
the Borrower may borrow hereunder and until payment in full of the Obligations,
each of Panhandle, the Borrower and TLNG, as applicable, will:
 
5.1 Financial Statements and Information.
 
 Deliver to the Banks:
 
(a)           as soon as available, and in any event within 120 days after the
end of each fiscal year of Panhandle, a copy of the annual audit report of
Panhandle and its Subsidiaries for such fiscal year containing a balance sheet,
statement of income and stockholders equity and a cash flow statement, all in
reasonable detail and certified by PriceWaterhouseCoopers or another independent
certified public accountant of recognized standing reasonably satisfactory to
the Banks accompanied by a report and opinion of such independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
 
(b)           as soon as available, and in any event within 120 days after the
end of each fiscal year of the Borrower, an unaudited financial report of the
Borrower and its Subsidiaries for such fiscal year containing a balance sheet,
statement of income and stockholders equity and cash flow statement, all in
reasonable detail and certified by a financial officer of such Loan Party to
have been prepared in accordance with GAAP, except as may be explained in such
certificate; and
 
(c)           as soon as available, and in any event within 60 days after the
end of each quarterly accounting period in each fiscal year of Panhandle and the
Borrower (excluding the fourth quarter), an unaudited financial report of
Panhandle and its Subsidiaries and the Borrower and its Subsidiaries as at the
end of such quarter and for the period then ended, containing a balance sheet,
statements of income and stockholders equity and a cash flow statement, all in
reasonable detail and certified by a financial officer of such Loan Party to
have been prepared in accordance with GAAP, except as may be explained in such
certificate;
 
(d)           such additional financial or other information as the Banks may
reasonably request; and
 
(e)           copies of all regular, periodic and special reports, and all
registration statements, that such Loan Party files with the SEC or any
governmental authority that may be substituted therefor, or with any national
securities exchange.
 
All financial statements specified in clauses (a), (b) and (c) above shall be
furnished in Consolidated form for Panhandle and its Subsidiaries and the
Borrower and its Subsidiaries with comparative Consolidated figures for the
corresponding period in the preceding year.  Together with each delivery of
financial statements required by clauses (a), (b) and (c) above, each of
Panhandle and the Borrower, as applicable, will deliver to the Banks an
Officer’s Certificate stating that there exists no Event of Default or Default,
or, if any such Event of Default or Default exists, stating the nature thereof,
the period of existence thereof and what action the Borrower has taken or
proposes to take with respect thereto.  Together with each delivery of financial
statements required by clauses (a) and (c) above, Panhandle will deliver to the
Banks an Officer’s Certificate demonstrating compliance with the covenant set
forth in Section 6.1 (Financial Covenant). The Banks are authorized to deliver a
copy of any financial statement delivered to it to any regulatory body having
jurisdiction over them, and to disclose same to any prospective assignees or
participant Banks.  Documents required to be delivered pursuant to this Section
5.1 may be delivered electronically; provided that the Loan Parties shall
deliver paper copies of such documents to the Agent or any Bank upon its request
to the Loan Parties to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Bank.  The Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event, shall have no
responsibility to monitor compliance by the Loan Parties with any such request
by a Bank for delivery, and each Bank shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
Each Loan Party hereby acknowledges that (a) the Agent may, but shall not be
obligated to, make available to the Banks materials and/or information provided
by or on behalf of the Loan Parties hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in the investment and other market-related
activities with respect to such Persons’ securities.  Each Loan Party hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC,” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” such Loan Party shall be
deemed to have authorized the Agent and the Banks to treat such Borrower
Materials as not containing any material non-public information with respect to
such Loan Party or its securities for purposes of the United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”  The Platform
is provided “as is” and “as available.”  The Agent does not warrant the accuracy
or completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaims liability for errors in or omissions from the Borrower
Materials.  No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent in connection with the Borrower Materials or the
Platform.  In no event shall the Agent, any of its Affiliates or any of the
partners, directors, officers, employees or representatives of the Agent or its
Affiliates have any liability to any Loan Party, any Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the Agent’s
transmission of Borrower Materials through the Internet.
 
5.2 Books and Records.  Maintain, and cause each of its Subsidiaries to
maintain, proper books of record and account in accordance with sound accounting
practices in which true, full and correct entries will be made of all their
respective dealings and business affairs.
 
5.3 Insurance.  Maintain, and cause each of its Subsidiaries to maintain,
insurance with financially sound, responsible and reputable companies in such
types and amounts and against such casualties, risks and contingencies as is
customarily carried by owners of similar businesses and properties.
 
5.4 Maintenance of Property.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in accordance with such Loan Party’s
established maintenance plan as in effect from time to time consistent with past
practices.
 
5.5 Inspection of Property and Records.  Permit any officer, director or agent
of the Agent or any Bank, on written notice and at such Bank’s expense, to visit
and inspect during normal business hours any of the properties, corporate books
and financial records of each Loan Party and discuss their respective affairs
and finances with their principal officers, all at such times as the Agent or
any Bank may reasonably request.
 
5.6 Existence, Laws, Obligations, Taxes.  Maintain, and cause each of its
Subsidiaries to maintain, its corporate existence and franchises, and any
license agreements and tariffs that permit the recovery of a return that such
Loan Party considers to be fair (and as to licenses, franchises, and tariffs
that are subject to regulatory determinations of recovery of returns, such Loan
Party has presented or is presenting favorable defense thereof); and to comply,
and cause each of its Subsidiaries to comply, with all statutes and governmental
regulations noncompliance with which might have a Material Adverse Effect, and
pay, and cause each of its Subsidiaries to pay, all taxes, assessments,
governmental charges, claims for labor, supplies, rent and other obligations
which if unpaid might become a lien against the property of such Loan Party and
its Subsidiaries except liabilities being contested in good faith.
 
5.7 Notice of Certain Matters.  Notify the Agent promptly upon acquiring
knowledge of the occurrence of any of the following events:
 
(a)           the institution or threatened institution of any lawsuit or
administrative proceeding affecting a Loan Party that is not covered by
insurance (less applicable deductible amounts) and which, if determined
adversely to such Loan Party, could reasonably be expected to have a Material
Adverse Effect;
 
(b)           the occurrence of any event that has had a Material Adverse
Effect, or of any event that in the good faith opinion of such Loan Party is
likely to result in having a Material Adverse Effect, affecting such Loan Party;
 
(c)           the occurrence of any Event of Default or any Default;
 
(d)           a change by Moody’s Investors Service, Inc. or by Standard and
Poor’s Ratings Group in the rating of the Funded Debt of Panhandle; and
 
(e)           such other information respecting the business, financial
condition, operations or assets of the Loan Parties as any Agent, or any Bank
through the Agent, may from time to time reasonably request.
 
5.8 ERISA.  At all times:
 
           (a)           to the extent required of a Loan Party under applicable
law, maintain and keep in full force and effect each Plan, subject to a Loan
Party’s right, in accordance with applicable legal requirements, (i) to amend
any such Plans, (ii) to merge any such Plans, and to (iii) cease benefit
accruals under any such Plans;
 
           (b)           to the extent required of a Loan Party under applicable
law, make contributions to each Plan in a timely manner and in an amount
sufficient to comply with the minimum funding standards requirements of ERISA
and the Code;
 
(c)           promptly after acquiring knowledge of any “reportable event” or of
any “prohibited transaction” (as such terms are defined in § 4043 and § 406 of
ERISA) in connection with any Plan, furnish the Banks with a statement executed
by the president or chief financial officer of a Loan Party setting forth the
details thereof and the action which the Borrower proposes to take with respect
thereto and, when known, any action taken by the Internal Revenue Service or any
other Governmental Authority with respect thereto;
 
(d)           notify the Banks promptly upon receipt by a Loan Party or any
member of a “controlled group of corporations,” as such term is defined in the
Code, of which a Loan Party is a member of any notice of the institution of any
proceeding or other action which may result in the termination of any Plan and
furnish to the Banks copies of such notice;
 
(d)           to the extent required of a Loan Party under applicable law,
acquire and maintain Pension Benefit Guaranty Corporation employer liability
coverage insurance required under ERISA;
 
(e)           furnish the Banks with copies of the summary annual report for
each Plan filed with the Internal Revenue Service as the Agent or the Banks may
request; and
 
(f)           furnish the Banks with copies of any request for waiver of the
funding standards or extension of the amortization periods required by §§ 302,
303, 304 and 305 of ERISA or §§ 412, 430, 431, 432 or 436 of the Code promptly
after the request is submitted to the Secretary of the Treasury, the Department
of Labor or the Internal Revenue Service, as the case may be.
 
5.9 Compliance with Environmental Laws.  At all times:
 
(a)            (i) use and operate, and cause each of its Subsidiaries to use
and operate, all of their respective facilities and properties in material
compliance with all Environmental Laws; (ii) keep, and cause each of its
Subsidiaries to keep, all necessary permits, approvals, orders, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material compliance therewith; (iii) handle, and cause each of its
Subsidiaries to handle, all Hazardous Materials in material compliance with all
applicable Environmental Laws; and (iv) dispose, and cause each of its
Subsidiaries to dispose, of all Hazardous Materials with carriers that maintain
valid permits, approvals, certificates, licenses or other authorizations for
such disposal in material compliance with applicable Environmental Laws;
 
(b)           promptly notify the Agent and provide copies upon receipt of all
written claims, complaints, notices or inquiries relating to the condition of
the facilities and properties of such Loan Party under, or their respective
compliance with, applicable Environmental Laws wherein the condition or the
noncompliance that is the subject of such claim, complaint, notice, or inquiry
involves, or could reasonably be expected to involve, liability of or
expenditures of (1) in the case of the Borrower or any of its Subsidiaries,
$25,000,000 or more, and (2) in the case of Panhandle and its Subsidiaries taken
as a whole, $50,000,000 or more, to the extent in each case that such matters
are not reflected in the financial statements provided pursuant to Sections 3.5
(a) and (b) hereof for the period ended December 31, 2010; and
 
(c)           provide such information and certifications which the Banks may
reasonably request from time to time to evidence compliance with this Section
5.9.
 
6.  
NEGATIVE COVENANTS OF PANHANDLE

 
So long as the Borrower may borrow hereunder and until payment in full of the
Obligations, except with the written consent of the Banks:
 
6.1 Financial Covenant.  Panhandle will not permit its Leverage Ratio as of the
last day of any fiscal quarter to be greater than 5.00 to 1.00.
 
6.2 Liens, Etc. Panhandle will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien on or with respect to any
of its Property, or sign or file or suffer to exist, under the Uniform
Commercial Code of any jurisdiction, a financing statement that names Panhandle
or any of its Subsidiaries as debtor, or sign or suffer to exist any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign any accounts or other right to receive income, except:
 
(a)           Permitted Liens for Panhandle and its Subsidiaries;
 
(b)           Liens existing on the date hereof and any replacement, extension
or renewal of the indebtedness secured by such Lien, provided that the amount of
Debt or other obligations secured thereby is not increased and is not secured by
any additional assets; and
 
(c)           Liens arising in connection with Capitalized Leases, provided that
no such Lien shall extend to or cover any assets other than the assets subject
to such Capitalized Leases, and purchase money Liens upon or in real property,
equipment or other fixed or capital assets acquired or held by Panhandle or any
of its Subsidiaries to secure the purchase price of such property, equipment or
other fixed or capital assets or to secure Debt incurred for the purpose of
financing the acquisition, construction or improvement of any such property,
equipment or other fixed or capital assets, or Liens existing on any such
property, equipment or other fixed or capital assets at the time of acquisition,
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount (provided that no such Lien shall extend to or cover any
property other than the property, equipment or other fixed or capital assets
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced); provided that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (c) shall not
exceed $50,000,000 at any time outstanding;
 
provided that Panhandle or any of its Subsidiaries may create or assume any
other Lien securing Debt if, after giving effect to such Debt, the Priority
Obligations Amount does not exceed 10% of the Consolidated Net Tangible Assets.
 
6.3 Debt.  Panhandle will not, and will not permit any Subsidiary (other than
the Borrower or TLNG) to, create, incur, assume or suffer to exist any Debt,
unless if after giving effect to such Debt, the Priority Obligations Amount does
not exceed 15% of the Consolidated Net Tangible Assets.
 
6.4 Change in Nature of Business.  Panhandle will not make any material change
in the nature of Panhandle’s business as carried on at the date hereof.
 
6.5 Mergers, Consolidation.  Panhandle will not merge into or consolidate with
any Person or permit any Person to merge into it, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or permit any of its
Subsidiaries to do so, except that:
 
(a)           any Subsidiary of Panhandle may merge into or consolidate with
Panhandle, provided that Panhandle is the continuing or surviving Person;
 
(b)           any Subsidiary of Panhandle may merge into or consolidate with any
other Subsidiary of Panhandle; provided that if such Subsidiary is the Borrower,
such transaction shall comply with Section 7.3(c);
 
(c)           any Subsidiary of Panhandle may be liquidated or dissolved if
Panhandle determines in good faith that such liquidation or dissolution is in
the best interest of Panhandle and is not materially disadvantageous to the
Banks;
 
(d)           any Subsidiary of Panhandle may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that either (i) the Person surviving such merger shall be a Subsidiary
of Panhandle or (ii) such transaction complies with Sections 6.6(b), 7.3 and
7.4; and
 
(e)           Panhandle may merge with any Person; provided that if Panhandle is
not the surviving entity, the surviving entity agrees to assume and be bound by
the terms and conditions of this Agreement pursuant to documentation
satisfactory to the Agent to such effect;
 
provided that in each case, immediately before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing and such
transaction shall not cause or have caused a Material Adverse Effect.
 
6.6 Sale of Assets.  Panhandle will not, and will not permit any of its
Subsidiaries to, sell, lease, transfer or otherwise dispose of, in one
transaction or in a series of transactions, assets representing all or
substantially all of the Consolidated assets of Panhandle, except:
 
(a)           sales or other dispositions of assets to third parties in total
amounts not to exceed $65,000,000 in aggregate;
 
(b)           in a transaction authorized by Section 6.5 (Mergers);
 
(c)            sale, transfer or disposition of all of the stock or all of or
substantially all of the assets of Sea Robin Pipeline Company; and
 
(b)           sales, transfers or other dispositions of assets among Panhandle
and its Subsidiaries.
 
6.7 Restricted Payments.  Panhandle will not, and will not permit any of its
Subsidiaries to, pay or declare any Restricted Payment, except that, (a) any of
its Subsidiaries may make Restricted Payments to Panhandle or another Subsidiary
of Panhandle and (b) so long as no Default under Sections 8.1, 8.7 and 8.9 or
any Event of Default has occurred and is continuing or will result after giving
effect to such Restricted Payments, Panhandle may make distributions to the
holders of its Equity Interests.
 
6.8 Sales and Leasebacks.  Panhandle will not enter into any arrangement with
any Person (other than Subsidiaries of Panhandle) providing for the leasing by
Panhandle or any Subsidiary of real or personal property that has been or is to
be sold or transferred by Panhandle or such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Panhandle or such Subsidiary
(each a “Sale-Leaseback Transaction”), unless if after giving effect to such
Sale-Leaseback Transaction, the Priority Obligations Amount does not exceed 10%
of the Consolidated Net Tangible Assets.
 
6.9 Transactions with Related Parties.  Panhandle will not, and will not permit
any Subsidiary to, enter into any transaction or agreement with any officer,
director or holder (other than Southern Union and its Subsidiaries) of ten
percent (10%) or more of any class of the outstanding capital stock of Panhandle
or any Subsidiary (or any Affiliate of any such Person) unless the same is upon
terms substantially similar to those obtainable from wholly unrelated sources.
 
6.10 Hazardous Materials.  Panhandle will not, and will not permit any
Subsidiary to, (a) cause or permit any Hazardous Materials to be placed, held,
used, located, or disposed of on, under or at any of such Person’s property or
any part thereof by any Person in a manner which could reasonably be expected to
have a Material Adverse Effect; (b) cause or permit any part of any of such
Person’s property to be used as a manufacturing, storage, treatment or disposal
site for Hazardous Materials, where such action could reasonably be expected to
have a Material Adverse Effect; or (c) cause or suffer any liens to be recorded
against any of such Person’s property as a consequence of, or in any way related
to, the presence, remediation, or disposal of Hazardous Materials in or about
any of such Person’s property, including any so-called state, federal or local
“superfund” lien relating to such matters, where such recordation could
reasonably be expected to have a Material Adverse Effect.
 
7.  
NEGATIVE COVENANTS OF THE BORROWER

 
So long as the Borrower may borrow hereunder and until payment in full of the
Obligations, except with the written consent of the Banks:
 
7.1 Liens, Etc.  The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on or with respect to any of
its Property, or sign or file or suffer to exist, under the Uniform Commercial
Code of any jurisdiction, a financing statement that names the Borrower or any
of its Subsidiaries as debtor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign any accounts or other right to receive income, except:
 
(a)           Permitted Liens for the Borrower and its Subsidiaries;
 
(b)           Liens existing on the date hereof and any replacement, extension
or renewal of the indebtedness secured by such Lien, provided that the amount of
Debt or other obligations secured thereby is not increased and is not secured by
any additional assets; and
 
(c)           Liens arising in connection with Capitalized Leases, provided that
no such Lien shall extend to or cover any assets other than the assets subject
to such Capitalized Leases, and purchase money Liens upon or in real property,
equipment or other fixed or capital assets acquired or held by the Borrower or
any of its Subsidiaries to secure the purchase price of such property, equipment
or other fixed or capital assets or to secure Debt incurred for the purpose of
financing the acquisition, construction or improvement of any such property,
equipment or other fixed or capital assets, or Liens existing on any such
property, equipment or other fixed or capital assets at the time of acquisition,
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount (provided that no such Lien shall extend to or cover any
property other than the property, equipment or other fixed or capital assets
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced); provided that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (c) shall not
exceed $20,000,000 at any time outstanding.
 
7.2 Debt.  The Borrower will not, and will not permit any Subsidiary to, incur
or permit to exist any Debt, except:
 
(a)           Debt under this Agreement;
 
           (b)           Debt of TLNG to the Borrower;
 
(c)           endorsements in the ordinary course of business of negotiable
instruments in the course of collection;
 
(d)           Debt of TLNG or any other Subsidiary of the Borrower subordinated
to the Loans on terms and pursuant to documentation satisfactory to the Agent;
 
(e)           Unsecured Debt of the Borrower; and
 
(f)           Capitalized Leases of the Borrower with Subsidiaries as permitted
pursuant to 7.1(c).
 
7.3 Merger, Consolidation.  The Borrower will not, and will not permit any
Subsidiary to, merge or consolidate with any other Person or sell, lease,
transfer or otherwise dispose of (whether in one transaction or a series of
transactions) all or a substantial part of its assets or acquire (whether in one
transaction or a series of transactions) all or a substantial part of the assets
of any Person, except that:
 
(a)           any Subsidiary of the Borrower may merge or consolidate with the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with any one or more Subsidiaries of the Borrower;
 
(b)           any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any of its assets to the Borrower or another Subsidiary of
the Borrower;
 
(c)           the Borrower may acquire the assets of or merge with any Person,
provided that if the Borrower is not the surviving entity, the surviving entity
agrees to assume and be bound by the terms and conditions of this Agreement
pursuant to documentation satisfactory to the Agent; and
 
(d)           the Borrower or any Subsidiary of the Borrower may sell, lease,
assign or otherwise dispose of assets as otherwise permitted under Section 7.4
(Sale of Assets), which shall include without limitation the transfer of assets
to a Subsidiary and the subsequent sale of the equity interests in such
Subsidiary;
 
provided that, after giving effect to any such transaction, no Default or Event
of Default shall have occurred and be continuing and such transaction shall not
cause or have caused a Material Adverse Effect.
 
7.4 Sale of Assets.  The Borrower will not, and will not permit any Subsidiary
to, except as permitted under this Section 7.4, sell, assign, lease, or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or any part of its Property (whether now owned or hereafter acquired);
provided that
 
(a)           the Borrower or any Subsidiary may in the ordinary course of
business dispose of (i) Property consisting of Inventory; and (ii) Property
consisting of goods or equipment that are, in the opinion of the Borrower or any
Subsidiary of the Borrower, obsolete or unproductive, but if in the good faith
judgment of the Borrower or any Subsidiary of the Borrower such disposition
without replacement thereof would have a Material Adverse Effect, such goods and
equipment shall be replaced, or their utility and function substituted, by new
or existing goods or equipment; and
 
(b)           the Borrower or any Subsidiary may dispose of Property other than
Inventory (in consideration of such amount as in the good faith judgment of the
Borrower or such Subsidiary represents a fair consideration therefor), provided
that the aggregate value of such property disposed of (determined after
depreciation and in accordance with GAAP) after the Funding Date does not exceed
ten percent (10%) of the aggregate value of all of the Borrower’s and its
Subsidiaries’ real property and tangible personal property other than Inventory
considered on a Consolidated basis and determined after depreciation and in
accordance with GAAP, as of December 31, 2006.
 
7.5 Restricted Payment.  The Borrower will not pay or declare any Restricted
Payment to any Person other than to Panhandle (which may be paid indirectly
through distributions to a Subsidiary of Panhandle).  The Borrower will not
permit any Subsidiary to pay or declare any Restricted Payment to any Person
other than the Borrower.
 
7.6 Securities Credit Regulations; Investment Company Act.  Neither the Borrower
nor any Subsidiary will take or permit any action which might cause the Loans or
this Agreement to violate Regulation T, Regulation U, Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or a
violation of the Securities Exchange Act of 1934, in each case as now or
hereafter in effect.  None of the Borrower, any Person “controlling” the
Borrower or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.
 
7.7 Nature of Business.  The Borrower will not, and will not permit any
Subsidiary, to, make any material change in the nature of the Borrower’s
business as carried on at the date hereof.
 
7.8 Transactions with Related Parties.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or agreement with any
officer, director or holder (other than Southern Union and its Subsidiaries) of
ten percent (10%) or more of any class of the outstanding capital stock of the
Borrower or any Subsidiary (or any Affiliate of any such Person) unless the same
is upon terms substantially similar to those obtainable from wholly unrelated
sources.
 
7.9 Hazardous Materials.  The Borrower will not, and will not permit any
Subsidiary to, (a) cause or permit any Hazardous Materials to be placed, held,
used, located, or disposed of on, under or at any of such Person’s property or
any part thereof by any Person in a manner which could reasonably be expected to
have a Material Adverse Effect; (b) cause or permit any part of any of such
Person’s property to be used as a manufacturing, storage, treatment or disposal
site for Hazardous Materials, where such action could reasonably be expected to
have a Material Adverse Effect; or (c) cause or suffer any liens to be recorded
against any of such Person’s property as a consequence of, or in any way related
to, the presence, remediation, or disposal of Hazardous Materials in or about
any of such Person’s property, including any so-called state, federal or local
“superfund” lien relating to such matters, where such recordation could
reasonably be expected to have a Material Adverse Effect.
 
7.10 Use of Proceeds.  The Borrower will not, and will not permit any Subsidiary
to, use the proceeds of any Loan for any purpose other than for purposes set
forth in Section 2.13 (Use of Proceeds); or use any such proceeds in a manner
which violates or results in a violation of any law or regulation.
 
7.11 Other Documents.  The Borrower will not, and will not permit any Subsidiary
to, amend, restate or otherwise modify or waive any provision or condition of
any instrument or agreement relating to any secured Debt of such Person if the
effect of such modification or waiver is to increase the obligations of such
Person in a manner that is adverse to the Banks without the consent of the
Majority Banks.
 
8.  
EVENTS OF DEFAULT; REMEDIES

 
If any of the following events shall occur, then the Agent shall at the request,
or may with the consent, of the Majority Banks, declare the Notes and all
interest accrued and unpaid thereon, and all other amounts payable under the
Notes, this Agreement and the other Loan Documents, to be forthwith due and
payable, whereupon the Notes, all such interest and all such other amounts,
shall become and be forthwith due and payable without presentment, demand,
protest, or further notice of any kind (including, without limitation, notice of
default, notice of intent to accelerate and notice of acceleration), all of
which are hereby expressly waived by the Borrower; provided that with respect to
any Event of Default described in Sections 8.7 (Bankruptcy) or 8.8 (Dissolution)
hereof, the entire unpaid principal amount of the Notes, all interest accrued
and unpaid thereon, and all such other amounts payable under the Notes, this
Agreement and the other Loan Documents, shall automatically become immediately
due and payable, without presentment, demand, protest, or any notice of any kind
(including, without limitation, notice of default, notice of intent to
accelerate and notice of acceleration), all of which are hereby expressly waived
by the Borrower:
 
8.1 Failure to Pay Obligations When Due.  The Borrower fails to pay, repay or
prepay any principal on the date when due, or any other Obligation within five
Business Days after the date when due.
 
8.2 Intentionally Omitted.
 
8.3 Failure to Pay Other Debt.   (a) The Borrower or any Subsidiary of the
Borrower fails to pay principal or interest on any unsecured Debt aggregating
more than $10,000,000 or any secured Debt when due and any related grace period
has expired, or the holder of any of such Debt declares such Debt due prior to
its stated maturity because of the Borrower’s or any Subsidiary’s default
thereunder and the expiration of any related grace period; or (b) Panhandle or
any of its Subsidiaries fails to pay principal or interest on any Debt
aggregating more than $50,000,000 when due and any related grace period has
expired, or the holder of any of such Debt declares such Debt due prior to its
stated maturity because of Panhandle’s or any such Subsidiary’s default
thereunder and the expiration of any related grace period.
 
8.4 Misrepresentation or Breach of Warranty.  Any representation or warranty
made by any Loan Party herein or otherwise furnished to the Bank in connection
with this Agreement or any other Loan Document shall be incorrect, false or
misleading in any material respect when made.
 
8.5 Violation of Certain Covenants.  Any Loan Party violates any covenant,
agreement or condition contained in Sections 5.6 (Existence), 5.7(c) (Notice of
Defaults), 6.1 (Financial Covenant), 6.2 (Liens), 6.3 (Debt), 6.5 (Merger), 6.6
(Sale of Assets), 6.7 (Restricted Payments), 7.1 (Liens), 7.2 (Debt), 7.3
(Merger, Consolidation), 7.4 (Sale of Assets) or 7.5 (Restricted Payments).
 
8.6 Violation of Other Covenants, Etc.  Any Loan Party violates any other
covenant, agreement or condition contained herein (other than the covenants,
agreements and conditions set forth or described in Sections 8.1 (Failure to Pay
Obligations When Due), 8.3 (Cross Default), 8.4 (Representations), and 8.5
(Certain Covenants) above) or in any other Loan Document and such violation
shall not have been remedied within (30) days after the earlier of (i) actual
discovery by a Loan Party of such violation or (ii) written notice has been
received by the Borrower from the Bank or the holder of the Note.
 
8.7 Bankruptcy and Other Matters.  Any Loan Party or Southern Union (a) makes an
assignment for the benefit of creditors; or (b) admits in writing its inability
to pay its debts generally as they become due; or (c) generally fails to pay its
debts as they become due; or (d) files a petition or answer seeking for itself,
or consenting to or acquiescing in, any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
applicable Debtor Law (including, without limitation, the Federal Bankruptcy
Code); there is appointed a receiver, custodian, liquidator, fiscal agent, or
trustee of any Loan Party or Southern Union or of the whole or any substantial
part of their respective assets; or any court enters an order, judgment or
decree approving a petition filed against any Loan Party or Southern Union
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Debtor Law and either such order,
decree or judgment so filed against it is not dismissed or stayed (unless and
until such stay is no longer in effect) within thirty (30) days of entry thereof
or an order for relief is entered pursuant to any such law.
 
8.8 Dissolution.  Any order is entered in any proceeding against any Loan Party
or Southern Union decreeing the dissolution, liquidation, winding-up or split-up
of any Loan Party, or Southern Union, and such order remains in effect for
thirty (30) days.
 
8.9 Undischarged Judgment.  (a) A final judgment or judgments in the aggregate,
that might be or give rise to Liens on any property of the Borrower or any of
its Subsidiaries, for the payment of money in excess of $10,000,000 shall be
rendered against the Borrower or any of its Subsidiaries and the same shall
remain undischarged for a period of sixty (60) days during which execution shall
not be effectively stayed or (b) a final judgment or judgments in the aggregate,
that might be or give rise to Liens on any property of Panhandle or any of its
Subsidiaries, for the payment of money in excess of $50,000,000 shall be
rendered against Panhandle or any of its Subsidiaries and the same shall remain
undischarged for a period of sixty (60) days during which execution shall not be
effectively stayed.
 
8.10 Loan Documents.  Any material provision in any Loan Document shall for any
reason cease to be valid and binding on any party thereto except upon
fulfillment of such party’s obligations thereunder (or any such party shall so
state in writing), or shall be declared null and void, or the validity or
enforceability thereof shall be contested by any party thereto (other than the
Agent and the Banks) or any Governmental Authority, or any such party shall deny
in writing that it has any liability or obligation thereunder, except upon
fulfillment of its obligations thereunder.
 
8.11 Change of Control.  Any of the following events shall occur:
 
(a)           Panhandle shall cease to own or control, directly or indirectly,
100% of the Equity Interests and voting power of each of the Borrower and TLNG;
or
 
(b)           Southern Union shall cease to own, or control, directly or
indirectly, at least 51% of the Equity Interests and voting power of Panhandle.
 
8.12 Other Remedies.  In addition to and cumulative of any rights or remedies
expressly provided for in this Section 8, if any one or more Events of Default
shall have occurred, the Agent shall at the request, and may with the consent,
of the Majority Banks proceed to protect and enforce the rights of the Banks
hereunder by any appropriate proceedings.  The Agent shall at the request, and
may with the consent, of the Majority Banks also proceed either by the specific
performance of any covenant or agreement contained in this Agreement or by
enforcing the payment of the Notes or by enforcing any other legal or equitable
right provided under this Agreement or the Notes or otherwise existing under any
law in favor of the holder of the Notes.
 
8.13 Remedies Cumulative.  No remedy, right or power conferred upon the Banks is
intended to be exclusive of any other remedy, right or power given hereunder or
now or hereafter existing at law, in equity, or otherwise, and all such
remedies, rights and powers shall be cumulative.
 
9.  
THE AGENT

 
9.1 Authorization and Action.  Each Bank hereby appoints BTMU as its Agent under
and irrevocably authorizes the Agent (subject to this Section 9.1 and Section
9.7 (Successor Agent)) to take such action as the Agent on its behalf and to
exercise such powers under this Agreement, the Loan Documents and the Notes as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto.  Without limitation of the foregoing, each
Bank expressly authorizes the Agent to execute, deliver, and perform its
obligations under this Agreement and the Loan Documents, and to exercise all
rights, powers, and remedies that the Agent may have hereunder and
thereunder.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act, or to refrain from acting (and shall be fully
protected in so acting or refraining from acting), upon the instructions of the
Majority Banks, and such instructions shall be binding upon all the Banks and
all holders of any Note; provided that the Agent shall not be required to take
any action which exposes the Agent to personal liability or which is contrary to
this Agreement or applicable law.  The Agent agrees to give to each Bank prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.
 
9.2 Agent’s Reliance, Etc.  Neither the Agent nor any of its directors,
officers, agents, or employees shall be liable to any Bank for any action taken
or omitted to be taken by it or them under or in connection with this Agreement,
the Notes and the other Loan Documents, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of the
foregoing, the Agent: (a) may treat the original or any successor holder of any
Note as the holder thereof until the Agent receives notice from the Bank which
is the payee of such Note concerning the assignment of such Note; (b) may employ
and consult with legal counsel (including counsel for the Borrower), independent
public accountants, and other experts selected by it and shall not be liable to
any Bank for any action taken, or omitted to be taken, in good faith by it or
them in accordance with the advice of such counsel, accountants, or experts
received in such consultations and shall not be liable for any negligence or
misconduct of any such counsel, accountants, or other experts; (c) makes no
warranty or representation to any Bank and shall not be responsible to any Bank
for any opinions, certifications, statements, warranties, or representations
made in or in connection with this Agreement; (d) shall not have any duty to any
Bank to ascertain or to inquire as to the performance or observance of any of
the terms, covenants, or conditions of this Agreement or any other instrument or
document furnished pursuant thereto or to satisfy itself that all conditions to
and requirements for any Loan have been met or that the Borrower is entitled to
any Loan or to inspect the property (including the books and records) of the
Borrower or any Subsidiary; (e) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate, or other instrument or writing
believed by it to be genuine and signed or sent by the proper party or parties.
 
9.3 Defaults.  The Agent shall not be deemed to have knowledge of the occurrence
of a Default (other than the nonpayment of principal of or interest hereunder)
unless the Agent has received notice from a Bank or the Borrower specifying such
Default and stating that such notice is a Notice of Default.  In the event that
the Agent receives such a notice of the occurrence of a Default, the Agent shall
give prompt notice thereof to the Banks (and shall give each Bank prompt notice
of each such nonpayment).  The Agent shall (subject to Section 9.7 (Successor
Agent)) take such action with respect to such Default as shall be instructed by
the Majority Banks; provided that, unless and until the Agent shall have
received the directions referred to in Sections 9.1 (Authorization and Action)
or 9.7 (Successor Agent), the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable and in the best interest of the Banks.
 
9.4 BTMU and Affiliates.  With respect to its Commitment, any Loan made by it,
and the Note issued to it, BTMU shall have the same rights and powers under this
Agreement as any other Bank and may exercise the same as though it were not the
Agent; and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated, include BTMU in its individual capacity.  BTMU and its respective
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any of its respective Affiliates and any Person who may do business with or own
securities of the Borrower or any such Affiliate, all as if BTMU were not the
Agent and without any duty to account therefor to the Banks.
 
9.5 Non-Reliance on Agent and Other Banks.  Each Bank agrees that it has,
independently and without reliance on the Agent or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and each Subsidiary and its decision to enter into the
transactions contemplated by this Agreement and that it will, independently and
without reliance upon the Agent or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this
Agreement.  The Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement or to inspect the
properties or books of Panhandle, the Borrower or any Subsidiary.  Except for
notices, reports, and other documents and information expressly required to be
furnished to the Banks by the Agent hereunder, the Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition, or business of Southern Union,
Panhandle, the Borrower or any Subsidiary (or any of their Affiliates) which may
come into the possession of the Agent or any of its Affiliates.
 
9.6 Indemnification.  Notwithstanding anything to the contrary herein contained,
the Agent shall be fully justified in failing or refusing to take any action
hereunder unless it shall first be indemnified to its satisfaction by the Banks
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of its taking or continuing to take
any action.  Each Bank agrees to indemnify the Agent (to the extent not
reimbursed by the Borrower), according to such Bank’s Pro Rata Percentage, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or the Notes or
any action taken or omitted by the Agent under this Agreement or the Notes;
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements resulting from the gross negligence or willful
misconduct of the person being indemnified; and provided, further, that it is
the intention of each Bank to indemnify the Agent against the consequences of
the Agent’s own negligence, whether such negligence be sole, joint, concurrent,
active or passive.  Without limitation of the foregoing, each Bank agrees to
reimburse the Agent promptly upon demand for its Pro Rata Percentage of any
out-of-pocket expenses (including attorneys’ fees) incurred by the Agent in
connection with the preparation, administration, or enforcement of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
Notes, to the extent that the Agent is not reimbursed for such expenses by the
Borrower.
 
9.7 Successor Agent.  The Agent may resign at any time as Agent under this
Agreement by giving written notice thereof to the Banks and the Borrower and may
be removed at any time with or without cause by the Majority Banks.  Upon any
such resignation or removal, the Majority Banks shall have the right to appoint
a successor Agent.  If no successor Agent shall have been so appointed by the
Majority Banks or shall have accepted such appointment within thirty (30) days
after the retiring Agent’s giving of notice of resignation or the Majority
Banks’ removal of the retiring Agent, then the retiring Agent may, on behalf of
the Banks, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
 
9.8 Agent’s Reliance.  The Borrower shall notify the Agent in writing of the
names of its officers and employees authorized to request a Loan on behalf of
the Borrower and shall provide the Agent with a specimen signature of each such
officer or employee.  The Agent shall be entitled to rely conclusively on such
officer’s or employee’s authority to request a Loan on behalf of the Borrower
until the Agent receives written notice from the Borrower to the contrary.  The
Agent shall have no duty to verify the authenticity of the signature appearing
on any Notice of Borrowing, and, with respect to any oral request for a Loan,
the Agent shall have no duty to verify the identity of any Person representing
himself as one of the officers or employees authorized to make such request on
behalf of the Borrower.  Neither the Agent nor any Bank shall incur any
liability to the Borrower in acting upon any telephonic notice referred to above
which the Agent or such Bank believes in good faith to have been given by a duly
authorized officer or other Person authorized to borrow on behalf of the
Borrower or for otherwise acting in good faith.
 
9.9 Exculpatory Provisions.  (a)  The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of Section 9.2 and of the foregoing, the Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
Debtor Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
 
(b) The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Majority Banks (or such other number
or percentage of the Banks as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.1 (Amendments, Waivers, Etc.) and 8 (Events of Default; Remedies) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.
 
10.  
GUARANTY

 
10.1 Guaranty.  Each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or by acceleration, demand or otherwise, of all Obligations of the
Borrower now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”).
 
10.2 Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Bank with
respect thereto.  The Obligations of each Guarantor under or in respect of this
Guaranty are independent of any Obligations of the Borrower under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions.  The liability of each Guarantor under
this Guaranty shall be irrevocable, absolute and unconditional irrespective of,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
 
(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of the Borrower under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)           any manner of application of any collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
 
(f)           any failure of any Bank to disclose to any Loan Party any
information relating to the business, operations, financial condition, assets or
prospects of any other Loan Party now or hereafter known to such Bank (each
Guarantor waiving any duty on the part of the Banks to disclose such
information);
 
(g)           the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or
 
(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Bank that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Bank or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.
 
10.3 Waivers and Acknowledgments.
 
(a)           Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Bank protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.
 
(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)           Each Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by any Bank that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of each Guarantor or other rights of such Guarantor to
proceed against the Borrower, any other guarantor or any other Person and (ii)
any defense based on any right of set-off or counterclaim against or in respect
of the Obligations of such Guarantor hereunder.
 
(d)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Bank to disclose to any Guarantor any matter, fact or
thing relating to the business, operations, financial condition, assets or
prospects of the Borrower or any of its Subsidiaries now or hereafter known by
such Bank.
 
(e)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 10.2 (Guaranty
Absolute) and this Section 10.3 are knowingly made in contemplation of such
benefits.
 
10.4 Subrogation.  Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against the
Borrower that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Bank against the Borrower or any other
insider guarantor, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been
terminated.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the later of (a) the payment
in full in cash of the Guaranteed Obligations and all other amounts payable
under this Guaranty and (b) the Maturity Date, such amount shall be received and
held in trust for the benefit of the Banks, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents or other amounts payable under
this Guaranty thereafter arising.  If (i) any Guarantor shall make payment to
any Bank of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and (iii) the Maturity Date shall have occurred,
the Banks will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
 
10.5 Subordination.  Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by the Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 10.5:
 
(a)           Except during the continuance of a Default (including the
commencement and continuation of any proceeding under any Debtor Law relating to
the Borrower), a Guarantor may receive regularly scheduled payments from the
Borrower on account of the Subordinated Obligations.  After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Debtor Law relating to the Borrower),
however, unless the Agent otherwise agrees, no Guarantor shall demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.
 
(b)           In any proceeding under any Debtor Law relating to the Borrower,
each Guarantor agrees that the Banks shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Debtor Law, whether or
not constituting an allowed claim in such proceeding (“Post Petition Interest”))
before any Guarantor receives payment of any Subordinated Obligations.
 
(c)           After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any Debtor
Law relating to the Borrower), each Guarantor shall, if the Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Banks and deliver such payments to the Agent on account of
the Guaranteed Obligations (including all Post Petition Interest), together with
any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty.
 
(d)           After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any Debtor
Law relating to the Borrower), the Agent is authorized and empowered (but
without any obligation to so do), in its discretion, (i) in the name of a
Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and (ii)
to require each Guarantor (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).
 
10.6 Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in full force and effect until the later of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (b) the Maturity Date.
 
10.7 General Limitation on Guaranteed Obligations.  In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of TLNG under Section 10.1 (Guaranty) would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 10.1 (Guaranty), then, notwithstanding any other
provision hereof to the contrary, the amount of such liability shall, without
any further action by TLNG, any Bank or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
11.  
MISCELLANEOUS

 
11.1 Amendments, Waivers, Etc.  No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by a Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower, the Guarantors and the Majority Banks, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by each Bank, do any of the following:
 
(a)           waive any of the conditions specified in Section 4 (Conditions to
Funding);
 
(b)           increase the Commitment of any Bank or alter the term thereof, or
subject any Bank to any additional or extended obligations;
 
(c)           change the principal of, or decrease the rate of interest on, the
Loans or any Note, or any fees or other amounts payable hereunder;
 
(d)           postpone any date fixed for any payment of principal of, or
interest on, the Loans or any Note, or any fees (including, without limitation,
any fee) or other amounts payable hereunder;
 
(e)           change the definition of “Majority Banks” or “Required Banks” or
the number of Banks which shall be required for Banks, or any of them, to take
any action hereunder;
 
(f)           amend this Section 11.1; or
 
(g)           reduce or limit the obligations of any Guarantor under the Loan
Documents or release any Guarantor from its obligations under the Loan
Documents;
 
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to each Bank, affect the rights or
duties of the Agent under any Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Banks or each affected
Bank may be effected with the consent of the applicable Banks other than
Defaulting Banks), except that (x) the Commitment of any Defaulting Bank may not
be increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank disproportionately adversely
relative to other affected Banks shall require the consent of such Defaulting
Bank.  No failure or delay on the part of any Bank or the Agent in exercising
any power or right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  No course
of dealing between the Borrower and any Bank or the Agent shall operate as a
waiver of any right of any Bank or the Agent.  No modification or waiver of any
provision of this Agreement or the Note nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
 
11.2 Reimbursement of Expenses.
 
(a)           The Borrower agrees to pay on demand (and whether or not the
Funding Date occurs) (1) all reasonable and documented out-of-pocket costs and
expenses of the Agent and the Lead Arrangers, including reasonable and
documented fees and expenses of a single counsel for the Agent and the Lead
Arrangers in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof, and (2) all costs
and expenses of the Agent and each Bank in connection with the enforcement of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Agent and each Bank with respect thereto).  The Borrower further
agrees to pay any stamp or other taxes that may be payable in connection with
the execution or delivery of any Loan Document.
 
(b)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Loan is made by the Borrower to or for the account of a Bank other than on
the last day of the Interest Period for such Loan, as a result of a payment or
Conversion pursuant to Section 2.5 (Prepayments), 2.8 (Conversion of Loans) or
2.9(e) (Increased Costs, Etc.), acceleration of the maturity of the Notes
pursuant to Section 8 (Events of Default; Remedies) or for any other reason, or
by an Eligible Assignee to a Bank other than on the last day of the Interest
Period for such Loan upon an assignment of rights and obligations under this
Agreement pursuant to Section 11.14 (Sale or Assignment) as a result of a demand
by the Borrower pursuant to Section 11.14(a), or if the Borrower fails to make
any payment or prepayment of a Loan for which a notice of prepayment has been
given, whether pursuant to Section 2.3 (Repayment of Loans), 2.5 (Prepayments)
or Section 8 (Events of Default; Remedies) or otherwise, the Borrower shall,
upon demand by such Bank (with a copy of such demand to the Agent), pay to the
Agent for the account of such Bank any amounts required to compensate such Bank
for any additional losses, costs or expenses reasonably incurred by such Bank as
a result of such payment or Conversion or such failure to pay or prepay, as the
case may be, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Bank to fund or maintain such Loan.
 
(c)           The obligations of the Borrower under this Section 11.2 shall
survive the termination of this Agreement and/or the payment of the Notes.
 
11.3 Notices.  Any communications between the parties hereto or notices provided
herein to be given shall be given to the following addresses:
 
(a)           If to Panhandle, to:                                Panhandle
Eastern Pipe Line Company, LP
c/o Southern Union Company
5051 Westheimer Road
Houston, Texas  77056
 
Attn:
_________________

 
Chief Financial Officer

Phone: (713) 989-7000
Fax: (713) 989-1213
 
with copies to:                                           Southern Union Company
5051 Westheimer Road
Houston, Texas  77056
Attn:           General Counsel
Phone: (713) 989-7567
Fax: (713) 989-1213
 
 (b)           If to the Borrower,
to:                                           Trunkline LNG Holdings LLC
c/o Southern Union Company
5051 Westheimer Road
Houston, Texas  77056
 
Attn:
_________________

 
Chief Financial Officer

Phone: (713) 989-7000
Fax: (713) 989-1213
 
with copies to:                                           Southern Union Company
5051 Westheimer Road
Houston, Texas  77056
 
Attn:
__________________

 
General Counsel

Phone: (713) 989-7567
Fax: (713) 989-1213
 
(c)           If to TLNG,
to:                                           Trunkline LNG Company, LLC
c/o Southern Union Company
5051 Westheimer Road
Houston, Texas  77056
 
Attn:
__________________

 
Chief Financial Officer

Phone: (713) 989-7000
Fax: (713) 989-1213
 
with copies to:                                           Southern Union Company
5051 Westheimer Road
Houston, Texas  77056
 
Attn:
General Counsel

Phone: (713) 989-7567
Fax: (713) 989-1213
 
(d)           If to the Agent, to:                                           The
Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attn:  Andrew Douglas
          Lawrence Blat
Email: adouglas@us.mufg.jp
            lblat@us.mufg.jp


and if to any Bank, at the address specified in its Administrative
Questionnaire, or as to the Borrower or the Agent, to such other address as
shall be designated by such party in a written notice to the other party and, as
to each other party, at such other address as shall be designated by such party
in a written notice to the Borrower and the Agent.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be considered as properly given (a) if delivered in person, (b) if
sent by overnight delivery service (including Federal Express, UPS, ETA, Emery,
DHL, AirBorne and other similar overnight delivery services), (c) if mailed by
first class United States Mail, postage prepaid, registered or certified with
return receipt requested or (d) if sent by facsimile or other electronic
transmission.  Notice so given shall be effective upon receipt by the addressee,
except that communication or notice so transmitted by direct written electronic
means shall be deemed to have been validly and effectively given on the day (if
a Business Day and, if not, on the next following Business Day) on which it is
transmitted if transmitted before 4:00 p.m. (New York time), recipient’s time,
and if transmitted after that time, on the next following Business Day; provided
that if any notice is tendered to an addressee and the delivery thereof is
refused by such addressee, such notice shall be effective upon such tender.  Any
party shall have the right to change its address for notice hereunder to any
other location within the continental United States by giving of 30 days’ notice
to the other parties in the manner set forth above.
 
11.4 Governing Law.  This Agreement, and any instrument or agreement required
hereunder (to the extent not otherwise expressly provided for therein), shall be
governed by, and construed under, the laws of the State of New York, without
reference to conflicts of laws (other than Section 5-1401 and Section 5-1402 of
the New York General Obligations Law).
 
11.5 Waiver of Jury Trial.  THE AGENT, THE BANKS AND EACH LOAN PARTY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS, OF THE AGENT, THE BANKS OR THE LOAN PARTIES.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANKS TO ENTER INTO THIS AGREEMENT.
 
11.6 Consent to Jurisdiction.  The Agent, the Banks and each Loan Party agree
that any legal action or proceeding by or against any Loan Party or with respect
to or arising out of this Agreement or any other Loan Document may be brought in
or removed to the Supreme Court of the State of New York, in and for the County
of New York, or the United States District Court for the Southern District of
New York, and any court of appeals from either therefrom as the Agent may
elect.  By execution and delivery of the Agreement, each of the Banks, the Agent
and each Loan Party accepts, for themselves and in respect of their property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Agent, the Banks and each Loan Party irrevocably consent to the service of
process out of any of the aforementioned courts in any manner permitted by
law.  Nothing herein shall affect the right of the Agent and the Banks to bring
legal action or proceedings in any other competent jurisdiction.  The Agent, the
Banks and each Loan Party further agree that the aforesaid courts of the State
of New York and of the United States of America shall have exclusive
jurisdiction with respect to any claim or counterclaim of any Loan Party based
upon the assertion that the rate of interest charged by the Banks on or under
this Agreement, the Loans and/or the other Loan Documents is usurious. The
Agent, the Banks and each Loan Party hereby waive any right to stay or dismiss
any action or proceeding under or in connection with this Agreement or any other
Loan Document brought before the foregoing courts on the basis of an
inconvenient forum.
 
11.7 Survival of Representations, Warranties and Covenants.  All
representations, warranties and covenants contained herein or made in writing by
any Loan Party in connection herewith shall survive the execution and delivery
of the Loan Documents and the Notes, and will bind and inure to the benefit of
the respective successors and assigns of the parties hereto, whether so
expressed or not, provided that the undertaking of the Banks to make the Loans
to the Borrower shall not inure to the benefit of any successor or assign of the
Borrower.  No investigation at any time made by or on behalf of the Banks shall
diminish the Banks’ rights to rely on any representations made herein or in
connection herewith.  All statements contained in any certificate or other
written instrument delivered by any Loan Party or by any Person authorized by
the Borrower under or pursuant to this Agreement or in connection with the
transactions contemplated hereby shall constitute representations and warranties
hereunder as of the time made by such Loan Party.
 
11.8 Counterparts.  This Agreement may be executed in several counterparts, and
by the parties hereto on separate counterparts, and each counterpart, when so
executed and delivered, shall constitute an original instrument and all such
separate counterparts shall constitute but one and the same instrument.
 
11.9 Severability.  Should any clause, sentence, paragraph or section of this
Agreement be judicially declared to be invalid, unenforceable or void, such
decision shall not have the effect of invalidating or voiding the remainder of
this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.  Each
covenant contained in this Agreement shall be construed (absent an express
contrary provision herein) as being independent of each other covenant contained
herein, and compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with one or more other
covenants.  Without limiting the foregoing provisions of this Section 11.9, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Banks shall be limited by Debtor Laws, as determined in
good faith by the Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
 
11.10 Descriptive Headings.  The section headings in this Agreement have been
inserted for convenience only and shall be given no substantive meaning or
significance whatsoever in construing the terms and provisions of this
Agreement.
 
11.11 Accounting Terms.  All accounting terms used herein which are not
expressly defined in the Agreement, or the respective meanings of which are not
otherwise qualified, shall have the respective meanings given to them in
accordance with GAAP.
 
11.12 Limitation of Liability.  No claim may be made by any Person for any
special, indirect, consequential, or punitive damages in respect to any claim
for breach of contract arising out of or related to the transactions
contemplated by this Agreement, or any act, omission, or event occurring in
connection herewith and the parties hereto hereby waive, release, and agree not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
 
11.13 Set-Off.  Each Loan Party hereby gives and confirms to each Bank a right
of set-off of all moneys, securities and other property of such Loan Party
(whether special, general or limited) and the proceeds thereof, now or hereafter
delivered to remain with or in transit in any manner to such Bank, its
Affiliates, correspondents or agents from or for such Loan Party, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession of such Bank, its Affiliates, correspondents or agents in any
way, and also, any balance of any deposit accounts and credits of such Loan
Party with, and any and all claims of security for the payment of the Loans and
of all other liabilities and obligations now or hereafter owed by any Loan Party
to such Bank, contracted with or acquired by such Bank, whether such liabilities
and obligations be joint, several, absolute, contingent, secured, unsecured,
matured or unmatured, and each Loan Party hereby authorizes each Bank, its
Affiliates, correspondents or agents at any time or times, without prior notice,
to apply such money, securities, other property, proceeds, balances, credits of
claims, or any part of the foregoing, to such liabilities in such amounts as it
may select, whether such liabilities be contingent, unmatured or otherwise, and
whether any collateral security therefor is deemed adequate or not; provided
that in the event that any Defaulting Bank shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.16
(Defaulting Banks) and, pending such payment, shall be segregated by such
Defaulting Bank from its other funds and deemed held in trust for the benefit of
the Agent and the Banks, and (y) the Defaulting Bank shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Bank as to which it exercised such right of setoff.  The rights
described herein shall be in addition to any collateral security, if any,
described in any separate agreement executed by any Loan Party.
 
11.14 Sale or Assignment.
 
(a)           Each Bank may assign and, so long as no Default shall have
occurred and be continuing pursuant to Section 8.1 (Failure to Pay Obligations
When Due) or 8.7 (Bankruptcy and Other Matters), if demanded by the Borrower
(pursuant to Section 2.15 (Replacement of Banks)) upon at least five Business
Days’ notice to such Bank and the Agent, a Bank will assign, to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Loans owing to it and the Note or Notes held by it); provided
that
 
(i)           each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of the Loan
Agreement;
 
(ii)           except in the case of an assignment of all of a Bank’s rights and
obligations under this Agreement or any assignment to any Bank, an Affiliate of
any Bank or an Approved Fund, the aggregate amount of the Loans being assigned
to such assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000;
 
(iii)           except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Bank, an Affiliate of any Bank or an
Approved Fund, such assignment shall be approved by the Agent, and so long as no
Default shall have occurred and be continuing pursuant to Section 8.1 (Failure
to Pay Obligations When Due) or 8.7 (Bankruptcy and Other Matters) at the time
of effectiveness of such assignment, the Borrower (in each case such approvals
not to be unreasonably withheld or delayed); provided that no Borrower approval
shall be required for any assignment made by BTMU to any Eligible Assignee from
the Closing Date through and including the two-month anniversary of the Funding
Date; provided, further, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Agent within five Business Days after having received notice thereof;
 
(iv)           each such assignment made as a result of a demand by the Borrower
pursuant to this Section 11.14 shall be made in accordance with Section 2.15
(Replacement of Banks);
 
(v)           no Bank shall be obligated to make any such assignment as a result
of a demand by the Borrower pursuant to this Section 11.14 unless and until such
Bank shall have received one or more payments from either the Borrower or one or
more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Loans owing to such Bank, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Bank under this Agreement;
 
(vi)           the parties to each such assignment shall execute and deliver to
the Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 (provided that for each such assignment
made as a result of a demand by the Borrower pursuant to this Section 11.14, the
Borrower shall pay to the Agent the applicable processing and recordation fee);
 
(vii)           the assignee, if it shall not be a Bank, shall deliver to the
Agent an Administrative Questionnaire; and
 
(viii)           in connection with any assignment of rights and obligations of
any Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Bank to the
Agent or any Bank hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans in accordance with its
Pro-Rata Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.
 
(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance,
 
(i)           the assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Bank hereunder,
and
 
(ii)           the Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.9
(Increased Costs), 2.11 (Taxes) and 11.2 (Reimbursement of Expenses)) to the
extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto); provided that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank.
 
(c)           By executing and delivering an Assignment and Acceptance, each
Bank assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows:
 
(i)           other than as provided in such Assignment and Acceptance, such
assigning Bank makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto;
 
(ii)           such assigning Bank makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto;
 
(iii)           such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements most recently
delivered hereunder and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;
 
(iv)           such assignee will, independently and without reliance upon any
Agent, such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;
 
(v)           such assignee confirms that it is an Eligible Assignee;
 
(vi)           such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and
 
(vii)           such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Bank.
 
(d)           The Agent shall maintain at its address a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Banks and the principal amount of
the Loans owing to, each Bank from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Banks may treat each Person
whose name is recorded in the Register as a Bank hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
or any Agent or any Bank at any reasonable time and from time to time upon
reasonable prior notice.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Bank and an assignee, together with any Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (1) accept such
Assignment and Acceptance, (2) record the information contained therein in the
Register and (3) give prompt notice thereof to the Borrower.  In the case of any
assignment by a Bank, within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the Agent
in exchange for the surrendered Note or Notes a new Note to the order of such
Eligible Assignee in an amount equal to the Loans assumed by it pursuant to such
Assignment and Acceptance and, if any assigning Bank has retained any Loans
hereunder, a new Note to the order of such assigning Bank in an amount equal to
the Loans retained by it hereunder.  Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes and shall be dated the effective date of such
Assignment and Acceptance.  No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
Section 11.14.
 
(f)           Each Bank may sell participations to one or more Persons (other
than a natural Person, a Defaulting Bank or any Loan Party or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Loans owing to it and the Note or Notes (if any) held by it); provided that
(1) such Bank’s obligations under this Agreement shall remain unchanged, (2)
such Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations, (3) such Bank shall remain the holder of any
such Note for all purposes of this Agreement, (4) the Borrower, the Agent and
the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and (5)
no participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release any
Guarantor.  Subject to the last two sentences of this clause (f), the Borrower
agrees that each participant shall be entitled to the benefits of Section 2.9
(Increased Costs), 2.11 (Taxes) and 11.2(b) (Breakage Expenses) to the same
extent as if it were a Bank and had acquired its interest by assignment.  To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 11.13 (Set-Off) as though it were a Bank, provided that such
participant agrees to be subject to Section 2.12 (Sharing of Payments, Etc.) as
though it were a Bank.  A participant shall not be entitled to receive any
greater payment under Section 2.9 (Increased Costs) or 2.11 (Taxes) than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower’s prior written consent.  A
participant that is organized under the laws of a jurisdiction outside the
United States shall not be entitled to the benefits of Section 2.11 (Taxes)
unless the Borrower is notified of the participation sold to such participant
and such participant agrees, for the benefit of the Borrower, to comply with
Section 2.11(e) as though it were a Bank.  Each Bank that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participants interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining
the Participant Register.
 
(g)           Any Bank may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 11.14, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Bank by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information received by it from such Bank.
 
(h)           Notwithstanding any other provision to the contrary set forth in
this Agreement, any Bank may at any time create a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, the Loans owing to it and the Note or Notes held
by it) in favor of any Federal Reserve Bank.
 
(i)           Notwithstanding anything to the contrary contained herein, any
Bank that is a fund that invests in bank loans may create a security interest in
all or any portion of the Loans owing to it and the Note or Notes held by it to
the trustee for holders of obligations owed, or securities issued, by such fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Bank in compliance with the other provisions of
this Section 11.14, (1) no such pledge shall release the pledging Bank from any
of its obligations under the Loan Documents and (2) such trustee shall not be
entitled to exercise any of the rights of a Bank under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
 
11.15 Interest.  All agreements between a Loan Party, the Agent or any Bank,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand being made on any Note or otherwise, shall the amount paid,
or agreed to be paid, to the Agent or any Bank for the use, forbearance, or
detention of the money to be loaned under this Agreement or otherwise or for the
payment or performance of any covenant or obligation contained herein or in any
document related hereto exceed the amount permissible at the Highest Lawful
Rate.  If, as a result of any circumstances whatsoever, fulfillment of any
provision hereof or of any of such documents, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by applicable usury law, then, ipso facto, the obligation to be
filled shall be reduced to the limit of such validity, and if, from any such
circumstance, the Agent or any Bank shall ever receive interest or anything
which might be deemed interest under applicable law which would exceed the
amount permissible at the Highest Lawful Rate, such amount which would be
excessive interest shall be applied to the reduction of the principal amount
owing on account of the Notes or the amounts owing on other obligations of the
Borrower to the Agent or any Bank under this Agreement or any document related
hereto and not to the payment of interest, or if such excessive interest exceeds
the unpaid principal balance of the Notes and the amounts owing on other
obligations of the Borrower to the Agent or any Bank under this Agreement or any
document related hereto, as the case may be, such excess shall be refunded to
the Borrower. All sums paid or agreed to be paid to the Agent or any Bank for
the use, forbearance, or detention of the indebtedness of the Borrower to the
Agent or any Bank shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full of the principal thereof (including the
period of any renewal or extension thereof) so that the interest on account of
such indebtedness shall not exceed the Highest Lawful Rate.  The terms and
provisions of this Section 11.15 shall control and supersede every other
provision of all agreements between the Borrower and the Banks.
 
11.16 Indemnification.  THE BORROWER AGREES TO INDEMNIFY, DEFEND, AND SAVE
HARMLESS THE AGENT, EACH BANK AND THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS, AND EACH OF THEM (THE “INDEMNIFIED
PARTIES”), FROM AND AGAINST ALL CLAIMS, ACTIONS, SUITS, AND OTHER LEGAL
PROCEEDINGS, DAMAGES, COSTS, INTEREST, CHARGES, TAXES, COUNSEL FEES, AND OTHER
EXPENSES AND PENALTIES (INCLUDING WITHOUT LIMITATION ALL ATTORNEY FEES AND COSTS
OR EXPENSES OF SETTLEMENT) WHICH ANY OF THE INDEMNIFIED PARTIES MAY SUSTAIN OR
INCUR BY REASON OF OR ARISING OUT OF (a) THE MAKING OF ANY LOAN HEREUNDER, THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE NOTES AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THE EXERCISE OF ANY OF THE BANKS’
RIGHTS UNDER THIS AGREEMENT AND THE NOTES OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, DAMAGES, COSTS, AND EXPENSES INCURRED BY ANY OF THE INDEMNIFIED
PARTIES IN INVESTIGATING, PREPARING FOR, DEFENDING AGAINST, OR PROVIDING
EVIDENCE, PRODUCING DOCUMENTS, OR TAKING ANY OTHER ACTION IN RESPECT OF ANY
COMMENCED OR THREATENED LITIGATION UNDER ANY FEDERAL SECURITIES LAW OR ANY
SIMILAR LAW OF ANY JURISDICTION OR AT COMMON LAW OR (b) ANY AND ALL CLAIMS OR
PROCEEDINGS (WHETHER BROUGHT BY A PRIVATE PARTY, GOVERNMENTAL AUTHORITY OR
OTHERWISE) FOR BODILY INJURY, PROPERTY DAMAGE, ABATEMENT, REMEDIATION,
ENVIRONMENTAL DAMAGE, OR IMPAIRMENT OR ANY OTHER INJURY OR DAMAGE RESULTING FROM
OR RELATING TO THE RELEASE OF ANY HAZARDOUS MATERIALS LOCATED UPON, MIGRATING
INTO, FROM, OR THROUGH OR OTHERWISE RELATING TO ANY PROPERTY OWNED OR LEASED BY
THE BORROWER OR ANY SUBSIDIARY (WHETHER OR NOT THE RELEASE OF SUCH HAZARDOUS
MATERIALS WAS CAUSED BY THE BORROWER, ANY SUBSIDIARY, A TENANT, OR SUBTENANT OF
THE BORROWER OR ANY SUBSIDIARY, A PRIOR OWNER, A TENANT, OR SUBTENANT OF ANY
PRIOR OWNER OR ANY OTHER PARTY AND WHETHER OR NOT THE ALLEGED LIABILITY IS
ATTRIBUTABLE TO THE HANDLING, STORAGE, GENERATION, TRANSPORTATION, OR DISPOSAL
OF ANY HAZARDOUS MATERIALS OR THE MERE PRESENCE OF ANY HAZARDOUS MATERIALS ON
SUCH PROPERTY; PROVIDED THAT THE BORROWER SHALL NOT BE LIABLE TO THE INDEMNIFIED
PARTIES WHERE THE RELEASE OF SUCH HAZARDOUS MATERIALS OCCURS AT ANY TIME AT
WHICH THE BORROWER OR ANY SUBSIDIARY CEASES TO OWN OR LEASE SUCH PROPERTY); AND
PROVIDED, FURTHER, THAT NO INDEMNIFIED PARTY SHALL BE ENTITLED TO THE BENEFITS
OF THIS SECTION 11.16 TO THE EXTENT (i) ITS OWN BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT CONTRIBUTED TO ITS LOSS OR (ii) DIRECTLY RESULTING FROM ANY
BREACH OF MATERIAL OBLIGATIONS OF SUCH INDEMNIFIED PARTY UNDER THE LOAN
DOCUMENTS, IN EACH CASE AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT OF A
COURT OF COMPETENT JURISDICTION; AND PROVIDED, FURTHER, THAT IT IS THE INTENTION
OF THE BORROWER TO INDEMNIFY THE INDEMNIFIED PARTIES AGAINST THE CONSEQUENCES OF
THEIR OWN NEGLIGENCE.  THIS AGREEMENT IS INTENDED TO PROTECT AND INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST ALL RISKS HEREBY ASSUMED BY THE BORROWER.  THE
OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 11.16 SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF THE NOTES.
 
11.17 Payments Set Aside.  To the extent that the Borrower makes a payment or
payments to the Agent or any Bank or the Agent or any Bank exercises its right
of set off, and such payment or payments or the proceeds of such set off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other Person under any Debtor Law or equitable cause, then, to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all rights and remedies therefor, shall be revived and shall
continue in full force and effect as if such payment had not been made or set
off had not occurred.
 
11.18 Loan Agreement Controls.  If there are any conflicts or inconsistencies
among this Agreement and any other document executed in connection with the
transactions connected herewith, the provisions of this Agreement shall prevail
and control.
 
11.19 Obligations Several.  The obligations of each Bank under this Agreement
and the Note to which it is a party are several, and no Bank shall be
responsible for any obligation or Commitment of any other Bank under this
Agreement and the Note to which it is a party.  Nothing contained in this
Agreement or the Note to which it is a party, and no action taken by any Bank
pursuant thereto, shall be deemed to constitute the Banks to be a partnership,
an association, a joint venture, or any other kind of entity.
 
11.20 Final Agreement.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT’S OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
11.21 PATRIOT Act.  Each Bank hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), such Bank may be required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Bank to identify the Loan Parties in accordance with said Act.
 


 


 
[Signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement on the dates set forth below to be
effective as of the date hereof.
 
TRUNKLINE LNG HOLDINGS LLC,
as the Borrower


By:                                                                           
Name:                      Richard N. Marshall
Title:           Vice President & Chief Financial Officer


 


 
PANHANDLE EASTERN PIPE LINE COMPANY, LP, as a Guarantor


By:                                                                           
Name:                      Richard N. Marshall
Title:           Vice President & Chief Financial Officer


 


 
TRUNKLINE LNG COMPANY, LLC, as a Guarantor


By:                                                                           
Name:                      Richard N. Marshall
Title:           Vice President & Chief Financial Officer







CREDIT AGREEMENT
(Trunkline LNG Holdings LLC)
Signature Page
\36398601.11


 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., for itself and as Agent for the Banks


By:                                                                           
Name:                                                                           
Title:                                                                           









CREDIT AGREEMENT
(Trunkline LNG Holdings LLC)
Signature Page
\36398601.11


 
 

--------------------------------------------------------------------------------

 

BANKS:


[                                                                 ]


By:                                                                           
Name:                                                                           
Title:                                                                           













CREDIT AGREEMENT
(Trunkline LNG Holdings LLC)
Signature Page
\36398601.11


 
 

--------------------------------------------------------------------------------

 

ANNEX I


COMMITMENTS


[See definition of “Commitment” in Section 1.1 (Definitions)]




Name of Bank
   
Commitment ($)
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
46,500,000.00
Mizuho Corporate Bank (USA)
 
$
46,500,000.00
PNC Bank, National Association
 
$
46,500,000.00
JPMorgan Chase Bank, N.A.
 
$
40,500,000.00
Royal Bank of Canada
 
$
40,500,000.00
UBS Loan Finance LLC
 
$
35,000,000.00
Fifth Third Bank
 
$
35,000,000.00
U.S. Bank National Association
 
$
30,000,000.00
First Commercial Bank
 
$
25,000,000.00
Branch Banking & Trust Company
 
$
20,000,000.00
Comerica Bank
 
$
19,500,000.00
Bank of Taiwan
 
$
15,000,000.00
Chang Hwa Commercial Bank, Ltd., New York Branch
 
$
15,000,000.00
UMB Bank N.A.
 
$
15,000,000.00
E. Sun Commercial Bank, Ltd.
 
$
10,000,000.00
Hua Nan Commercial Bank, Ltd. Los Angles Branch
 
$
10,000,000.00
Chinatrust Commercial Bank
 
$
5,000,000.00
Total
 
$
455,000,000.00

 


 











\36398601.11


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTE
 
$___________ ____________, 20__
 
FOR VALUE RECEIVED, the undersigned, TRUNKLINE LNG HOLDINGS LLC, a limited
liability company organized under the laws of Delaware (the “Borrower”), HEREBY
PROMISES TO PAY to the order of ___________________________________ (the
“Bank”), on or before the Maturity Date, the principal sum of ________________
Million and No/ 100ths Dollars ($_,000,000) in accordance with the terms and
provisions of that certain Credit Agreement dated as of February 23, 2012, by
and among the Borrower, Panhandle Eastern Pipe Line Company, LP and Trunkline
LNG Company, LLC, as Guarantors, the Bank, the other banks parties thereto, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Agent (as same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.
 
The outstanding principal balance of this Note shall be payable at the Maturity
Date.  The Borrower promises to pay interest on the unpaid principal balance of
this Note from the date of any Loan evidenced by this Note until the principal
balance thereof is paid in full.  Interest shall accrue on the outstanding
principal balance of this Note from and including the date of any Loan evidenced
by this Note to but not including the Maturity Date at the rate or rates, and
shall be due and payable on the dates, set forth in the Credit Agreement.  Any
amount not paid when due with respect to principal (whether at stated maturity,
by acceleration or otherwise), costs or expenses, or, to the extent permitted by
applicable law, interest, shall bear interest from the date when due to and
excluding the date the same is paid in full, payable on demand, at the rate
provided for in Section 2.6(b) of the Credit Agreement.
 
Payments of principal and interest, and all amounts due with respect to costs
and expenses, shall be made in lawful money of the United States of America in
immediately available funds, without deduction, set off or counterclaim to the
account of the Agent at the principal office of The Bank of Tokyo-Mitsubishi
UFJ, Ltd. in New York, New York (or such other address as the Agent under the
Credit Agreement may specify) not later than noon (New York time) on the dates
on which such payments shall become due pursuant to the terms and provisions set
forth in the Credit Agreement.
 
If any payment of interest or principal herein provided for is not paid when
due, then the owner or holder of this Note may at its option, by notice to the
Borrower, declare the unpaid, principal balance of this Note, all accrued and
unpaid interest thereon and all other amounts payable under this Note to be
forthwith due and payable, whereupon this Note, all such interest and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest, notice of intent to accelerate, notice of actual
acceleration or further notice of any kind, all of which are hereby expressly
waived by the Borrower.
 
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or public holiday on which the Agent is not open for business,
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest in
connection with such payment.
 
In addition to all principal and accrued interest on this Note, the Borrower
agrees to pay (a) all reasonable costs and expenses incurred by the Agent and
all owners and holders of this Note in collecting this Note through any probate,
reorganization bankruptcy or any other proceeding and (b) reasonable attorneys’
fees when and if this Note is placed in the hands of an attorney for collection
after default.
 
All agreements between the Borrower and the Bank, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of demand being
made on this Note or otherwise, shall the amount paid, or agreed to be paid, to
the Bank for the use, forbearance, or detention of the money to be loaned under
the Credit Agreement and evidenced by this Note or otherwise or for the payment
or performance of any covenant or obligation contained in the Credit Agreement
or this Note exceed the amount permissible at Highest Lawful Rate.  If as a
result of any circumstances whatsoever, fulfillment of any provision hereof or
of the Credit Agreement at the time performance of such provision shall be due,
shall involve transcending the limit of validity prescribed by applicable usury
law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any such circumstance, the Bank shall ever
receive interest or anything which might be deemed interest under applicable law
which would exceed the amount permissible at the Highest Lawful Rate, such
amount which would be excessive interest shall be applied to the reduction of
the principal amount owing on account of this Note or the amounts owing on other
obligations of the Borrower to the Bank under the Credit Agreement and not to
the payment of interest, or if such excessive interest exceeds the unpaid
principal balance of this Note and the amounts owing on other obligations of the
Borrower to the Bank under the Credit Agreement, as the case may be, such excess
shall be refunded to the Borrower.  In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Highest Lawful
Rate, the Borrower and the Bank shall, to the maximum extent permitted under
applicable law, (a) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof and (c) prorate, allocate and spread in equal parts during the
period of the full stated term of this Note, all interest at any time contracted
for, charged, received or reserved in connection with the indebtedness evidenced
by this Note.
 
This Note is one of the Notes provided for in, and is entitled to the benefits
of, the Credit Agreement, which Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions and with the effect therein
specified, and provisions to the effect that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Highest Lawful Rate.  It is contemplated that by
reason of prepayments or repayments hereon prior to the Maturity Date, there may
be times when no indebtedness is owing hereunder prior to such date; but
notwithstanding such occurrence this Note shall remain valid and shall be in
full force and effect as to Loans made pursuant to the Credit Agreement
subsequent to each such occurrence.
 
Except as otherwise specifically provided for in the Credit Agreement, the
Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
diligence in collecting and bringing of suit against any party hereto, and agree
to all renewals, extensions or partial payments hereon and to any release or
substitution of security hereof, in whole or in part, with or without notice,
before or after maturity.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAW.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its officer thereunto duly authorized effective as of the date
first above written.
 

 
TRUNKLINE LNG HOLDINGS LLC
 
 
By:
   
Name:
   
Title:
     




\36398601.11


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT AND ACCEPTANCE
 
_______________, 20__


[NAME AND ADDRESS OF ASSIGNING BANK]
________________
________________
________________
________________
 
Re:   Trunkline LNG Holdings Credit Agreement
 
Ladies and Gentlemen:
 
We have entered into a Credit Agreement dated as of February 23, 2012 (as same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among certain banks
(including us), The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the “Agent”), Trunkline
LNG Holdings LLC (the “Company”) and the Guarantors parties
thereto.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.
 
Each reference to the Credit Agreement, the Notes or any other document
evidencing or governing the Loans (all such documents collectively, the
“Financing Documents”) includes each such document as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.  All times
are New York times.
 
1. Assignment.  We hereby sell and assign to you without recourse, and you
hereby unconditionally and irrevocably acquire for your own account and risk, a
___ percent (__%) undivided interest (“your assigned share”) in our Note and all
Loans and interest thereon as provided in Section 2 of the Credit Agreement [,
except that interest shall accrue on your assigned share in the principal of
Alternate Base Rate Loans and Eurodollar Rate Loans at an annual rate equal to
the rate provided in the Credit Agreement minus _____%] (collectively, the
“Assigned Obligations”).
 
2. Materials Provided Assignee
 
a. We will promptly request that the Company issue new Notes to us and to you in
substitution for our Note to reflect the assignment set forth herein.  Upon
issuance of such substitute Notes, (i) you will become a Bank under the Credit
Agreement, (ii) you will assume our obligations under the Credit Agreement to
the extent of your assigned share, and (iii) the Company will release us from
our obligations under the Credit Agreement to the extent, but only to the
extent, of your assigned share.  [The Company consents to such release by
signing this Agreement where indicated below.]  As a Bank, you will be entitled
to the benefits and subject to the obligations of a “Bank”, as set forth in the
Credit Agreement, and your rights and liabilities with respect to the other
Banks and the Agent will be governed by the Credit Agreement, including without
limitation Section 9 (The Agent) thereof.  We [are] [are not] a Defaulting Bank.
 
b. We have furnished you copies of the Credit Agreement, our Note and each other
Financing Document you have requested.  We do not represent or warrant (i) the
priority, legality, validity, binding effect or enforceability of any Loan
Document or any security interest created thereunder, (ii) the truthfulness and
accuracy of any representation contained in any Loan Document, (iii) the filing
or recording of any Loan Document necessary to perfect any security interest
created thereunder, (iv) the financial condition of the Company or any other
Person obligated under any Loan Document, any financial or other information,
certificate, receipt or other document furnished or to be furnished under any
Loan Document or (v) any other matter not specifically set forth herein having
any relation to any Loan Document, your interest in one Note, the Company or any
other Person.  You represent to us that you are able to make, and have made,
your own independent investigation and determination of the foregoing matters,
including, without limitation, the creditworthiness of the Company and the
structure of the transaction.
 
3. Governing Law; Jurisdiction.  This Agreement, and any instrument or agreement
required hereunder (to the extent not otherwise expressly provided for therein),
shall be governed by, and construed under, the laws of the State of New York,
without reference to conflicts of laws (other than Section 5-1401 and Section
5-1402 of the New York General Obligations Law).
 
4. Notices.  All notices and other communications given hereunder to a party
shall be given in writing (including bank wire, telecopy, telex or similar
writing) at such party’s address set forth on the signature pages hereof or such
other address as such party may hereafter specify by notice to the other
party.  Notice may also be given by telephone to the Person, or any other
officer in the office, listed on the signature pages hereof if confirmed
promptly by telex or telecopy.  Notices shall be effective immediately, if given
by telephone; upon transmission, if given by bank wire, electronic mail,
telecopy; five days after deposit in the mails, if mailed; and when delivered,
if given by other means.
 
5. Authority.  Each of us represents and warrants that the execution and
delivery of this Agreement have been validly authorized by all necessary
corporate action and that this Agreement constitutes a valid and legally binding
obligation enforceable against it in accordance with its terms.
 
6. Counterparts.  This Agreement may be executed in one or more counterparts,
and by each party on separate counterparts, each of which shall be an original
but all of which taken together shall be but one instrument.
 
7. Amendments.  No amendment modification or waiver of any provision of this
Agreement shall be effective unless in writing and signed by the party against
whom enforcement is sought.
 

\36398601.11


 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our agreement, please so indicate by
signing the enclosed copy of this Agreement and returning it to us.
 

 
Very truly yours,
     
By:
   
Name:
   
Title:
   
[Street Address]
   
[City, State, Zip Code]
   
Telephone:
   
Telecopy:
 
AGREED AND ACCEPTED:
 
By:
                     
Attention:
   
Telephone:
   
Telecopy:
   
Account for Payments:
       

ASSIGNMENT APPROVED PURSUANT TO SECTION 11.14 (SALE OR ASSIGNMENT) OF THE CREDIT
AGREEMENT AND RELEASE APPROVED IN SECTION 2 OF THIS AGREEMENT:
 

 
TRUNKLINE LNG HOLDINGS LLC
 
 
By:
   
Name:
   
Title:
     






\36398601.11


 
 

--------------------------------------------------------------------------------

 

 